



EXHIBIT 10.84
PORTIONS OF THIS AGREEMENT ARE SUBJECT TO ARBITRATION PURSUANT TO THE UNIFORM
ARBITRATION ACT, S.C. CODE SECTION 15-48-10, AS AMENDED AS PROVIDED HEREIN.




LEASE AGREEMENT
BY AND BETWEEN
HPBB1, LLC
AS LANDLORD
AND
BLACKBAUD, INC.
AS TENANT
May 16, 2016











--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page
ARTICLE 1 BASIC LEASE TERMS
1


1.1
 
PREMISES
1


1.2
 
TERM
1


1.3
 
DEFINITIONS.
4



ARTICLE 2 RENT
7


2.1
 
BASE RENT
7


2.2
 
OPERATING EXPENSES
7


2.3
 
DEFINITION OF OPERATING EXPENSES
8


2.4
 
LATE PAYMENT CHARGE; DEFAULT INTEREST
11


2.5
 
HOLDING OVER
11


2.6
 
NET LEASE
12


2.7
 
TRUE LEASE
13



ARTICLE 3 OCCUPANCY AND USE
13


3.1
 
USE
13


3.2
 
SIGNS
14


3.3
 
COMPLIANCE WITH LAWS, RULES AND REGULATIONS
14


3.4
 
WARRANTY OF POSSESSION
14


3.5
 
INSPECTION
14


3.6
 
USE OF ROOF
14



ARTICLE 4 BUILDING SERVICES
15



ARTICLE 5 REPAIRS AND MAINTENANCE; UTILITIES
16


5.1
 
LANDLORD REPAIRS
16


5.2
 
TENANT REPAIRS AND OTHER SERVICES; PROPERTY MANAGEMENT
16


5.3
 
TENANT DAMAGES
17


5.4
 
PAYMENT FOR UTILITIES
17


5.5
 
UTILITIES
17



ARTICLE 6 ALTERATIONS AND IMPROVEMENTS
18


6.1
 
LANDLORD IMPROVEMENTS
18


6.2
 
TENANT IMPROVEMENTS
18





i







--------------------------------------------------------------------------------





ARTICLE 7 CASUALTY AND INSURANCE
20


7.1
 
FIRE AND CASUALTY DAMAGE
20


7.2
 
WAIVER OF SUBROGATION
21


7.3
 
HOLD HARMLESS.
21


7.4
 
TENANT’S INSURANCE
22


7.5
 
LANDLORD’S INSURANCE
22



ARTICLE 8 CONDEMNATION
23


8.1
 
SUBSTANTIAL TAKING
23


8.2
 
PARTIAL TAKING
23



ARTICLE 9 ASSIGNMENT OR SUBLEASE; RIGHTS OF MORTGAGEES
24


9.1
 
LANDLORD ASSIGNMENT
24


9.2
 
TENANT ASSIGNMENT OR SUBLEASE
24


9.3
 
CONDITIONS OF ASSIGNMENT OR SUBLEASE
25


9.4
 
RIGHTS OF MORTGAGEE AND OTHERS
26


9.5
 
ESTOPPEL CERTIFICATES
26



ARTICLE 10 DEFAULT AND REMEDIES
27


10.1
 
DEFAULT BY TENANT
27


10.2
 
REMEDIES FOR TENANT’S DEFAULT
27


10.3
 
DEFAULT BY LANDLORD
29


10.4
 
REMEDIES FOR LANDLORD’S DEFAULT
29


10.5
 
MITIGATION
30



ARTICLE 11 HAZARDOUS MATERIALS
30



ARTICLE 12 MISCELLANEOUS
31


12.1
 
WAIVER
31


12.2
 
FORCE MAJEURE
31


12.3
 
ATTORNEY’S FEES
31


12.4
 
SUCCESSORS
32


12.5
 
RENT TAX
32


12.6
 
CAPTIONS
32


12.7
 
NOTICE
32


12.8
 
SUBMISSION OF LEASE
32


12.9
 
AUTHORITY
32


12.1
 
SEVERABILITY
33





ii







--------------------------------------------------------------------------------





12.11
 
LIMITATIONS OF LIABILITY
33


12.12
 
NO BROKER CLAIMS
33


12.13
 
NO ESTATE IN LAND
33


12.14
 
NO JOINT VENTURE
33


12.15
 
TIME OF ESSENCE
33


12.16
 
JOINT AND SEVERAL LIABILITY
33


12.17
 
NO LIGHT OR AIR EASEMENT
34


12.18
 
ENTIRE LEASE
34


12.19
 
SPECIAL STIPULATIONS, EXHIBITS AND SUMMARY OF LEASE PROVISION
34


12.2
 
CONDITIONS PRECEDENT.
34


12.21
 
NO MERGER OF TITLE
36


12.22
 
FINANCIAL STATEMENTS
36



ARTICLE 13 PHASE 2
36


13.1
 
PHASE 2 NOTICE
36


13.2
 
PHASE 2 FINANCING NOTICE
37


13.3
 
PHASE 2 DEVELOPED BY LANDLORD.
37


13.4
 
PHASE 2 DEVELOPED BY TENANT.
37


13.5
 
MEMORANDUM OF LEASE
38



ARTICLE 14 SIGNATURES
39





































iii







--------------------------------------------------------------------------------







SUMMARY OF LEASE PROVISIONS


1.
Landlord:
HPBB1, LLC, a Georgia limited liability company
2.
Tenant:
BLACKBAUD, INC., a Delaware corporation
3.
Premises:
Approximately 12.98 acres of real property located in Berkeley County, South
Carolina and being more particularly described on Exhibit A hereto, together
with an approximately 172,000 square foot, 4-story building, and associated
parking lots, access drives and other improvements to be designed and
constructed by Landlord pursuant to the Work Agreement attached hereto as
Exhibit B; provided, however, as of and after the Phase 2 Trigger Date (defined
below), the Premises shall exclude the Phase 2 Property.
4.
Term:
Twenty (20) Lease Years; subject to four (4) renewal periods for five (5) years
each. The parties estimate that the Commencement Date shall be January 1, 2018,
and the Expiration Date shall be December 31, 2038, but such dates shall be
established pursuant to Section 1.2.
5.
Base Rent:
The Base Rent shall be as follows:
(a) during the first Lease Year, an amount equal to the product of the Project
Costs (defined below) and the Rent Factor (defined below); and
(b) beginning on the first day of the second Lease Year, and on the first day of
each Lease Year thereafter, an amount equal to the product of the Base Rent in
effect for the prior Lease Year and 1.0192. Base Rent shall be payable in equal
monthly installments.
Notwithstanding the foregoing to the contrary, from and after the Phase 2
Trigger Date, the monthly Base Rent for the period after the Phase 2 Trigger
Date shall be reduced by the Phase 2 Amortization Amount. The “Phase 2
Amortization Amount” is equal to the monthly installment of principal and
interest that would be paid for the repayment of a hypothetical loan in the
original principal amount of the Phase 2 Gross Purchase Price that is amortized
in equal monthly installments using an amortization period of 360 months
beginning on the Commencement Date and an interest rate equal to the Rent Factor
and assuming that principal and interest payments under the hypothetical loan
are made on the first day of each month during the amortization period.
6.
Landlord’s
Notice
Address:
Holder Properties, Inc.
3300 Cumberland Blvd.
Suite 200
Atlanta, Georgia 30339
Attn: Mr. John R. Holder
Mr. Jeff Mixson
with a copy to: 
Sutherland Asbill & Brennan LLP
999 Peachtree Street, N.E
Suite 2300
Atlanta, Georgia 30309-3996 
Attn: R. Robinson Plowden, Esq.
7.
Tenant’s
Notice
Address:
2000 Daniel Island Drive
Charleston, SC 29492
Attn: Mr. Otto Orr
 
with a copy to:
2000 Daniel Island Drive
Charleston, SC 29492
Attn: Mr. Jon Olson





iv







--------------------------------------------------------------------------------





8.
Address
For Rent
Billing:
(If different from Tenant’s notice address above) 
2000 Daniel Island Drive
Charleston, SC 29492
Attn: Mr. Otto Orr


9.
Broker:
Landlord’s Broker - Holder Properties, Inc.
Tenant’s Broker - JLL
10.
Effective Date:
May 16, 2016





v







--------------------------------------------------------------------------------






LEASE
ARTICLE 1

BASIC LEASE TERMS
1.1    PREMISES. In consideration of the rents, terms, provisions and covenants
of this Lease, Landlord hereby leases, lets and demises to Tenant and Tenant
hereby leases from Landlord the premises described in Paragraph 3 of the Summary
of Lease Provisions (the “Summary”) above (the “Premises”). The Premises
consists of a tract of real property located in Daniel Island, South Carolina,
being more particularly described on Exhibit A attached hereto, together with a
building (the “Building”) to be constructed by Landlord on such real property
pursuant to the Work Agreement attached hereto as Exhibit B.
1.2    TERM.
(a)    Initial Term. Subject to and upon the conditions set forth herein, the
term of this Lease shall commence on the date (the “Commencement Date”) which is
the earlier of (a) the day of Substantial Completion of the Premises as provided
in Exhibit B attached hereto, or (b) the day Tenant first occupies any portion
of the Building (but not including any occupancy for the purpose of performing
Tenant’s Extra Work in accordance with Exhibit B attached hereto), and shall
terminate at 11:59 p.m. (Charleston, SC time) on the last day (the “Expiration
Date”) of the later to occur of (i) the twentieth (20th) Lease Year, or (ii) if
the Phase 2 Lease is in effect, the expiration date of the initial term of the
Phase 2 Lease, unless sooner terminated or renewed or extended as may be
hereinafter provided (such term, taking into account any such sooner termination
or renewal or extension, is hereinafter referred to as the “Term”).
Contemporaneously with the execution of the Phase 2 Lease, if applicable, Tenant
shall deliver an amendment to this Lease, in form reasonably satisfactory to
Landlord, which memorializes the extension of the initial Term of this Lease in
accordance with the immediately preceding sentence. Promptly following the
Commencement Date, Landlord and Tenant shall enter into a letter agreement in
the form attached hereto as Exhibit C confirming the Commencement Date and the
Expiration Date and acknowledging Tenant’s acceptance of delivery of the
Premises; however the failure to do so will not affect the occurrence of the
Commencement Date or Expiration Date. In the event that Landlord fails to
achieve Substantial Completion, as advanced by Tenant Delay as defined in
Section 3.03 Exhibit B on or before the Delivery Deadline, subject to extension
on account of Force Majeure, Base Rent shall be abated one (1) day for each one
(1) day of delay in achieving Substantial Completion after the Delivery
Deadline. Such abatement shall increase to one and a half days of Base Rent
abatement for each day of such delay that exceeds thirty (30) days after the
Delivery Deadline. Such abatement shall increase to two days of Base Rent
abatement for each day of such delay that exceeds sixty (60) days after the
Delivery Deadline. Notwithstanding the foregoing, if Landlord fails to or is
unable to achieve Substantial Completion within ninety (90) days after the
Delivery Deadline, Tenant may elect, as its sole and exclusive remedy, Tenant
hereby waiving any other rights and remedies for such delay, either (i) to
continue to receive an abatement equal to two days of Base Rent for each day of
such delay that exceeds ninety (90) days after the Delivery Deadline, (ii) to
terminate this Lease by providing written notice thereof to Landlord within five
(5) business days after the expiration of such ninety (90) days, or (iii) to
exercise its self-help rights under Section


1



--------------------------------------------------------------------------------





10.4 by providing written notice thereof to Landlord within five (5) business
days after the expiration of such ninety (90) days and to receive an abatement
of Base Rent from the first day of delay in achieving Substantial Completion
after the Delivery Deadline until the date Tenant delivers such written notice
to Landlord in accordance with the above. Upon exercise of Tenant’s rights under
(ii) or (iii) of the prior sentence, Landlord shall deliver the Approved Plans
and any construction documents relating thereto, any surveys, any third (3rd)
party engineering reports, and any other site due diligence materials relating
to this Lease or the Property in Landlord’s possession or control to Tenant
within three (3) business days. The “Delivery Deadline” is four hundred
fifty-one (451) days after the Land Closing, but shall be extended one (1) day
for each day that Substantial Completion is delayed due to Force Majeure. The
abated Base Rent provided for under this Section 1.2(a) shall constitute
liquidated damages for any such delay. The parties acknowledge and agree that
Tenant’s harm caused by a Landlord’s failure to achieve Substantial Completion
by said date would be impossible or very difficult to accurately estimate as of
the Effective Date, and that the liquidated damages are a reasonable estimate of
the anticipated or actual harm that might arise.
(b)    Renewal Term. Tenant shall have the right to renew the Term of the Lease
for four (4) additional periods of five (5) years each (each, a “Renewal Term”)
by giving Landlord prior written notice not more than fifteen (15) months and
not less than nine (9) months prior to the expiration of the initial Term or
Renewal Term, as the case may be, that Tenant has exercised such renewal right,
subject to the following conditions:
(i)    There shall not be an Event of Default under any of the terms or
provisions of the Lease at the time such notice is given or at the time of the
commencement of the Renewal Term.
(ii)    At the time such notice is given and at the time of the commencement of
the Renewal Term, Tenant and/or its Affiliates shall be occupying the entire
Premises.
(iii)    At the time such notice is given and at the time of the commencement of
the Renewal Term, Tenant shall not have assigned the Lease or sublet any portion
of the Premises, except to an Affiliate as permitted under Article 9 of this
Lease.
(iv)    Tenant shall occupy the Premises during the Renewal Term under the same
terms and conditions as specified in the Lease except Tenant shall lease the
Premises in their then “as-is” condition, with Tenant being entitled to no
additional tenant improvement allowance or other right to require the
improvements be made to the Premises, and the Base Rent for any Renewal Term
shall be the then Market Rate, but not less than the Base Rent for the Premises
in effect immediately prior to the commencement of such Renewal Term.
(c)    As used herein, the term “Market Rate” shall be initially determined by
Landlord as the amount of base annual rent per gross square foot, including
escalations of such base annual rent, then being charged in Comparable Buildings
(as defined below) for renewal of leases for space comparable to the Premises
and taking into consideration all other relevant factors establishing similarity
or dissimilarity between the comparable lease renewal and the leasing of the
Premises to Tenant for the Renewal Term, including without limitation,
escalations (including type, base year and stop), concessions, length of renewal
term, size and location of the Premises, building


2



--------------------------------------------------------------------------------





standard work letter and/or tenant improvement allowances, quality and quantity
of existing tenant improvements, quality and creditworthiness of Tenant,
amenities offered, location of building, the cost and provision of parking
spaces, and other generally applicable concessions, allowances, escalation rate,
terms and conditions of tenancy. The term “Comparable Buildings” shall mean any
comparable Class A office building in Charleston, South Carolina. The reference
to the foregoing factors is illustrative only and the presence or absence of
such factors shall be taken into account in determining Market Rate. The Market
Rate shall include any escalations to the initial Market Rate for the Renewal
Term in question (as opposed to the escalations applicable during the initial
Term).
(d)    On or before the later to occur of (i) thirty (30) days after Landlord
receives the notice of Tenant’s exercise of the renewal option, or (ii) twelve
(12) months prior to the expiration of the initial Term or Renewal Term, as the
case may be, Landlord shall notify Tenant of the proposed Market Rate. In the
event that Landlord and Tenant are not able to agree as to the Market Rate
within thirty (30) days of good faith negotiation, the Market Rate shall be
determined in accordance with the procedure hereinafter set forth. Within ten
(10) business days following the expiration of such thirty (30) day period,
Tenant shall notify Landlord that the Market Rate has not yet been determined,
whereupon Landlord and Tenant shall mutually agree upon an independent
commercial real estate appraiser licensed in the State of South Carolina who has
had at least ten (10) years’ experience, immediately prior to the date in
question evaluating rental rates for similar office properties in Charleston,
South Carolina, and who has not previously been employed by either Landlord or
Tenant. If the parties are unable to agree on such appraiser, the parties shall
apply to the American Arbitration Association for designation of an appropriate
appraiser. The appraiser agreed to by Landlord and Tenant or designated by the
American Arbitration Association is hereinafter referred to as the “Appraiser.”
Within ten (10) days following the selection of the Appraiser, Landlord and
Tenant shall each submit to the Appraiser their respective final determinations
of the Market Rate. Within twenty (20) business days thereafter, the Appraiser
shall select, as the Market Rate, the determination submitted by Landlord or the
determination submitted by Tenant which the Appraiser considers most correct.
The Appraiser shall notify both Landlord and Tenant, in writing, which of the
rates the Appraiser has selected as the Market Rate. The selection of the
Appraiser shall be final and binding on both Landlord and Tenant and the Market
Rate, as selected by the Appraiser, if applicable, shall be the Base Rent rate
for the applicable Renewal Term. The fees of the Appraiser shall be paid by the
party whose determination was not selected by the Appraiser.
(e)    Tenant shall not be entitled to more than four (4) renewal options. In
the event Tenant fails to timely notify Landlord in the manner herein specified
as to any Renewal Term, Tenant shall be conclusively deemed to have waived its
right to enter into such Renewal Term and any successive Renewal Terms.
(f)    This renewal right shall be subject to Tenant’s financial condition at
the time of exercise being comparable, as determined by Landlord, in all
material respects to or better than that as exists on the Commencement Date. In
determining whether the requirements of this provision are satisfied, all
aspects of Tenant’s financial condition (including, without limitation, net
worth, liquidity, and credit ratings by recognized rating agencies) may be
examined by Landlord.


3



--------------------------------------------------------------------------------





1.3    DEFINITIONS.
(a)    Additional Rent. “Additional Rent” as used in this Lease shall mean all
sums due Landlord from Tenant under this Lease, other than Base Rent.
(b)    Affiliate. “Affiliate” as used in this Lease is defined in Section 9.2.
(c)    All Risk. “All Risk” as used in this Lease is defined in Section 7.4.
(d)    Appraiser. “Appraiser” as used in this Lease is defined in Section 1.2.
(e)    Approved Plans. “Approved Plans” as used in this Lease is defined in the
Work Agreement.
(f)    Base Rent. “Base Rent” as used in this Lease means the amount specified
in Paragraph 5 of the Summary as Base Rent.
(g)    Brokers. “Brokers” as used in this Lease is defined in Section 12.12.
(h)    Building. “Building” as used in this Lease is defined in Section 1.1.
(i)    Business Day. “Business Day” or “business day” as used in this Lease
shall mean Mondays through Fridays, exclusive of any Holidays. If any date on
which payment, performance, consent, approval or other action is due by either
party hereunder falls on a day other than a Business Day, such payment,
performance, consent, approval or other action shall be deemed timely if made,
given or taken on the next succeeding Business Day.
(j)    Commencement Date. “Commencement Date” shall be the date set forth in
Section 1.2. The Commencement Date shall constitute the commencement of the Term
of this Lease for all purposes, whether or not Tenant has actually taken
possession.
(k)    Comparable Buildings. “Comparable Buildings” as used in this Lease is
defined in Section 1.2.
(l)    Declaration. “Declaration” as used in this Lease means that certain
reciprocal easement agreement to be agreed to by Landlord and Tenant in
accordance with Section 12.20 and entered into as of the Land Closing.
(m)    Delivery Deadline. “Delivery Deadline” as used in this Lease is defined
in Section 1.2.
(n)    Events of Default. “Events of Default” as used in this Lease means those
events specified in Section 10.1 as Events of Default.
(o)    Expiration Date. “Expiration Date” as used in this Lease is defined in
Section 1.2.


4



--------------------------------------------------------------------------------





(p)    Fee Agreement. “Fee Agreement” as used in this Lease means any fee in
lieu of tax agreement relating to the Premises between Tenant, Landlord, any
affiliates of Landlord and/or Berkeley County, South Carolina or other
governmental entities.
(q)    Force Majeure. A “Force Majeure” is defined for purposes of this Lease as
causes beyond the commercially reasonable control of the nonperforming party,
including, without limitation, strikes, lockouts, sitdowns, inability to obtain
material or labor on a timely basis, restrictions by any governmental authority,
unusual transportation delays, riots, floods, washouts, explosions, earthquakes,
fire, storms, weather (including wet grounds or inclement weather which prevents
or hinders construction), unavailability of or delays in obtaining permits or
other governmental approvals, power outages, acts of the public enemy, wars and
insurrections, but excluding financial inability to perform.
(r)    Hazardous Materials. “Hazardous Materials” as used in this Lease is
defined in Article 11.
(s)    Holiday. “Holiday” as used in this Lease shall mean New Year’s Day,
Memorial Day, Independence Day, Labor Day, Thanksgiving Day, Christmas Day, and
any other day that office buildings in Charleston, South Carolina, are commonly
closed.
(t)    Land. “Land” as used in this Lease means the real property described on
Exhibit A hereto.
(u)    Land Closing. “Land Closing” as used in this Lease means the closing of
Landlord’s acquisition of the Land pursuant to the Purchase Agreement.
(v)    Landlord. “Landlord” as used in this Lease means the entity or person
identified as Landlord in Paragraph 1 of the Summary.
(w)    Laws. “Laws” as used in this Lease means any applicable laws, codes,
regulations, ordinances or rules of any governmental or quasi-governmental
entity having jurisdiction and any requirements of any applicable insurance
underwriters.
(x)    Lease Year. “Lease Year” as used in this Lease means the period beginning
on the Commencement Date and ending on the expiration of twelve (12) full
calendar months from the Commencement Date and each successive period of twelve
(12) calendar months thereafter during the Term.
(y)    Liability Policy. “Liability Policy” as used in this Lease is defined in
Section 7.4.
(z)    Market Rate. “Market Rate” as used in this Lease is defined in Section
1.2.
(aa)    Occurrence Basis. “Occurrence Basis” as used in this Lease is defined in
Section 7.4.


5



--------------------------------------------------------------------------------





(bb)    Operating Expenses. “Operating Expenses” as used in this Lease is
defined in Section 2.3.
(cc)    Phase 1 Per Acre Value. “Phase 1 Per Acre Value” as used in this Lease
is defined as (i) $625,000 per gross acre of the portion of the Phase 2 Property
located south of Fairchild Street, and (ii) $850,000 per gross acre of the
portion of the Phase 2 Property located north of Fairchild Street.
(dd)    Phase 2. “Phase 2” as used in this Lease means the development of one or
more first-class office buildings on the Phase 2 Property with specifications
substantially similar to the Building or otherwise acceptable to Tenant for use
by Tenant for general office purposes or such other use as may be permitted by
applicable laws, zoning regulations, the Declaration, and any other documents
burdening the Phase 2 Property.
(ee)    Phase 2 Acreage. “Phase 2 Acreage” as used in this Lease is defined as
the gross acreage of the Phase 2 Property, rounded to the nearest 1/1000th.
(ff)    Phase 2 Property. “Phase 2 Property” as used in this Lease is defined as
that certain portion of the Land sold or transferred for Phase 2 to Tenant,
Landlord, or an Affiliate of Landlord, as the case may be, as set forth on the
Site Plan (defined below).
(gg)    Phase 2 Rent Commencement Date. “Phase 2 Rent Commencement Date” as used
in this Lease is defined as the date Tenant commences the payment of regularly
scheduled rent under the Phase 2 Lease.
(hh)    Phase 2 Trigger Date. “Phase 2 Trigger Date” as used in this Lease is
defined as either, if applicable, (i) the day Landlord closes on the sale of the
Phase 2 Property to Tenant in accordance with Section 13.4, or (ii) the Phase 2
Rent Commencement Date.
(ii)    Premises. “Premises” as used in this Lease is defined in Section 1.1.
(jj)    Prime Rate. “Prime Rate” as used in this Lease is defined in Section
2.4.
(kk)    Project Costs. “Project Costs” as used in this Lease means “Project
Costs” as defined in the Work Agreement less any credits, rebates, incentives,
benefits, offsets and allowances of any kind, howsoever entitled, attributable
to the Property and actually received by or paid to Landlord.
(ll)    Property. “Property” as used in this Lease means the Land, including
that portion of the Land on which the Building is situated; provided, however,
as of and after the Phase 2 Trigger Date (defined below), the Property shall
exclude the Phase 2 Property.
(mm)    Purchase Agreement. “Purchase Agreement” as used in this Lease means
that certain Purchase and Sale Agreement between Daniel Island Company and
Tenant, which provides for Purchaser’s acquisition of the Land at a purchase
price of (i) $625,000 per gross acre of the portion of the Land located south of
Fairchild Street, and (ii) $850,000 per gross acre of the portion of the Land
located north of Fairchild Street. Tenant represents that the Purchase Agreement


6



--------------------------------------------------------------------------------





has not been further modified or amended except as set forth in any amendments
delivered to Landlord on or before the date hereof, and Tenant agrees not to
further modify or amend the Purchase Agreement without Landlord’s prior written
approval, which approval Landlord may not unreasonably withhold, condition or
delay.
(nn)    Renewal Term. “Renewal Term” as used in this Lease is defined in Section
1.2.
(oo)    Rent. “Rent”, “rent”, or “rental” means, collectively, Base Rent and
Additional Rent.
(pp)    Rent Factor. “Rent Factor” as used in this Lease is defined as 7.56%.
(qq)    Substantial Completion. “Substantial Completion” or “Substantially
Complete” as used in this Lease is defined in Section 3.04 of Exhibit B.
(rr)    Summary. “Summary” as used in this Lease is defined in Section 1.1.
(ss)    Taxes. “Taxes” as used in this Lease is defined in Section 2.3.
(tt)    Tenant. “Tenant” as used in this Lease means the entity or person
identified as Tenant in Paragraph 2 of the Summary.
(uu)    Term. “Term” as used in this Lease means the period of time specified in
Section 1.2(a) commencing on the Commencement Date and terminating at the time
specified in Section 1.2.
ARTICLE 2

RENT
2.1    BASE RENT. Tenant agrees to pay monthly as Base Rent during the Term,
without notice or demand, set-off or deduction except as otherwise expressly
provided in the Lease, the sums of money set forth in Paragraph 5 of the
Summary, which amount shall be payable to Landlord at the address set forth in
Paragraph 6 of the Summary, or at such other address notice of which is given to
Tenant by Landlord. Upon thirty (30) days’ notice from Landlord to Tenant,
Tenant shall commence making all Base Rent and other payments due hereunder by
wire transfer in accordance with wire transfer instructions specified in
Landlord’s notice to Tenant. One full monthly installment of Base Rent shall be
due and payable for the first month of the Term on or before the Commencement
Date and a like monthly installment of Base Rent shall be due and payable on or
before the first day of each calendar month following the Commencement Date
during the Term. Tenant shall pay without set-off or deduction except as
otherwise expressly provided in this Lease, as Additional Rent, all other sums
due under this Lease. Payments of Base Rent for any fractional month (including
the first month, if applicable) shall be prorated based on the number of
calendar days in such fractional month.


7



--------------------------------------------------------------------------------





2.2    OPERATING EXPENSES(a)    . Tenant agrees to pay as Additional Rent all
Operating Expenses, as set forth herein. Landlord may require Tenant to pay
estimated Operating Expenses in monthly installments. If Landlord requires such
monthly payments, Landlord will give Tenant at least thirty (30) days’ notice of
the amount of such payments and may revise such amount upon thirty (30) days’
notice to Tenant. Such monthly installments are due and payable on the first day
of each month without notice, abatement, offset or deduction, except as
expressly provided herein. Landlord shall use reasonable efforts to provide to
Tenant an accounting showing in reasonable detail all computations of Additional
Rent due under this section within one hundred twenty (120) days of the close of
each calendar year. In the event the accounting shows the total of the monthly
estimated payments made by Tenant exceeds the amount of Additional Rent due by
Tenant under this section, Landlord shall credit any such amount against the
Additional Rent payment next coming due. In the event the accounting shows that
the total of the monthly payments made by Tenant is less than the amount of
Additional Rent due by Tenant under this section, the accounting shall be
accompanied by an invoice for the Additional Rent.
(b)     Notwithstanding any provision to the contrary, in computing the amount
of Operating Expenses for any calendar year after the first full year of
occupancy, the amount of Controllable Operating Expenses shall not exceed the
amount of Controllable Operating Expenses for the first full year of occupancy,
as to the initial Term, or the first year of the Renewal Term, as to any Renewal
Term, increased at the rate of 5% per annum computed on a compounding and
cumulative basis. As used herein, the term "Controllable Operating Expenses"
shall mean all Operating Expenses except (1) electricity, fuel, water, sewer,
gas, heating, and air conditioning and other utility charges; (2) the cost of
any capital repair, replacement or improvement that is permitted to be included
in Operating Expenses pursuant to the terms hereof; (3) the cost of compliance
with any Laws (or any revisions thereto) that are not in effect as of the date
of Substantial Completion or are not applicable to the Building as of the date
of Substantial Completion; (4) insurance costs and premiums; (4) Taxes; and (5)
and cost increases due to increases in the governmentally mandated minimum wage
laws.
2.3    DEFINITION OF OPERATING EXPENSES.
(a)    The term “Operating Expenses” includes all expenses incurred by Landlord
with respect to the ownership, management, maintenance, repair, replacement
and/or operation of the Building or the Property, and all Landlord’s personal
property used in connection therewith, including, but not limited to, the
following: (i) maintenance, repair and replacement costs, including without
limitation, all inspection fees, services, supplies and other expenses for
maintaining and operating the Building and the Property, including elevators,
lighting, parking and common areas; (ii) electricity, fuel, water, sewer, gas,
heating and air conditioning and other utility charges; (iii) security, window
washing, janitorial services, trash and snow removal; (iv) landscaping and pest
control; (v) if Tenant and Landlord agree in writing for Landlord to provide
management services for the Property, management fees, compensation, labor costs
(including wages, salaries, social security and employment taxes, insurance,
uniforms, training and retirement and pension plans) payable to employees of
Landlord, or of any management agent of Landlord providing services in
connection with the operation and maintenance of the Property and other direct
or indirect costs


8



--------------------------------------------------------------------------------





related thereto and rent and other costs of operating the Building’s management
office; (vi) the cost, including interest at then market rates, amortized over
its useful life, of any capital repairs, replacements or improvements made to
the Property by Landlord after the date of this Lease which is required under
any governmental law or regulation that was not applicable to the Property at
the time it was constructed or is required by Tenant; (vii) the cost, including
interest at then market rates, amortized over its useful life, of any capital
repairs, replacements or improvements made to the Property by Landlord in order
for Landlord to perform its obligations hereunder; (viii) insurance premiums
including, without limitation, commercial general liability insurance, property
insurance and other insurance carried by Landlord with respect to the Property;
(ix) all professional and consulting fees incurred in connection with the
operation of the Property, including, without limitation, accounting fees for
preparing the statements of Operating Expenses required hereunder; (x)
Landlord’s share of any costs or assessments payable under any reciprocal
easement agreement or declaration of conditions, covenants and restrictions
affecting the Property, including without limitation, the Declaration; (xi)
costs or assessments required to be paid by Landlord in connection with any
community improvement district or similar arrangement; (xii) costs of procuring
and maintaining contractors’ and manufacturers’ warranties and guaranties; and
(xiii) Taxes. For purposes hereof, the term “Taxes” includes all real property
and personal property taxes, charges, impositions, fines, levies, burdens and
assessments of every kind and nature (including dues and assessments by means of
deed restrictions and/or owners’ associations) which accrue against the Property
during the Term and federal, state and local taxes or charges assessed against
the Property by any governmental or quasi-governmental body or authority, and
any sums payable in connection with any traffic improvement district or program
or community development district or other infrastructure improvement program,
whether general or extraordinary, foreseen or unforeseen, together with all
expenses incurred in contesting, protesting or monitoring the payment of such
taxes and assessments. In no event shall Taxes include taxes on the income of
Landlord; provided, however, if the method of taxation then prevailing shall be
altered so that any method of taxation shall be levied or imposed upon Landlord
in place or partly in place of any such real property taxes and assessments and
shall be measured by or based in whole or in part upon the income of the
Property or other rents or other income therefrom, then all such new taxes,
assessments, levies, impositions or charges shall be included in Taxes. Except
to the extent specifically excluded from Operating Expenses, all expenses of
operating and maintaining the Property without regard to whether such expenses
are foreseen or unforeseen and ordinary or extraordinary, shall be included in
Operating Expenses.
(b)    For the first ten (10) years after Substantial Completion, the term
Operating Expenses does not include any repairing or replacing (but will include
routine inspection and maintenance of): (a) the structural components of the
Building, including, but not limited to, foundation, floor slab (excluding
regular floor cleaning and maintenance), exterior walls, and roof structure, (b)
roof membrane systems, (c) windows, (d) utility systems to the termination point
in the Building utility closets, and (e) exterior pavement areas (the
“Structural Maintenance Obligations”). If requested by Tenant following Tenant’s
approval of the associated cost, Landlord, at Tenant’s sole cost and expense,
shall obtain and maintain (if commercially available) during the Term a
performance bond in an amount not less than Five Million and 00/100 Dollars
($5,000,000.00) securing the Structural Maintenance Obligations in form
reasonably acceptable to Tenant.


9



--------------------------------------------------------------------------------





(c)    The term Operating Expenses does not include the following: (i) repairs,
restoration or other work occasioned by fire, wind, the elements or other
casualty, to the extent covered by insurance proceeds received by Landlord; (ii)
interest or principal payments on any mortgage or other indebtedness of
Landlord; (ii) any depreciation allowance or expenses; (iii) cost of correcting
any defects in original construction; (iv) costs paid to any affiliates or other
parties related to Landlord for services or materials to the extent such costs
are in excess of the amount which would be paid to an unrelated third party at
market prices for such materials or services; (v) any amounts payable by
Landlord as a result of Landlord’s failure to perform its obligations on a
timely basis including fines, penalties, late fees and overtime expenses, to the
extent such amounts exceed the costs that Landlord would have incurred in the
absence of such failure to perform; (vi) rent or any other payments due pursuant
to a ground lease; (vii) repairs, construction or any other costs necessary to
remedy violations of laws in effect as of the date of this Lease and requiring
compliance at any time during the term of the Lease; (viii) costs necessary to
bring the Building or any other portion of the Property into compliance with the
requirements of ADA, as such requirements exist on the date of Substantial
Completion and as such requirements should be reasonably interpreted by Landlord
based upon currently existing case law and regulations; (ix) any costs related
to the wages and fringe benefits payable to any employees above the level of
property manager; (x) management fees in excess of three percent of Rent; (xi)
costs incurred in connection with the sale, financing or refinancing of the
Premises; (xii) all capital costs, except as permitted in Section 2.3(a); (xiii)
costs associated with the operation of the business of the partnership or entity
which constitutes Landlord as the same are distinguished from the costs of
operation of the Building or the Property, including partnership accounting and
legal matters to the extent such accounting and legal matters do not relate to
the operation of the Building or the Property, costs of selling, syndicating, or
hypothecating any of Landlord’s interest in the Property, costs of any disputes
between Landlord and its employees (if any) whether engaged in Property
operation or not; (xiv) reserves, unless they are applied to the Operating
Expenses or returned to Tenant at Lease termination; and (xv) the cost of any
performance bond Landlord acquires for the Structural Maintenance Obligations
during the first ten (10) years after Substantial Completion.
(d)    Tenant shall pay as and when due all taxes levied against personal
property and trade fixtures in the Premises.
(e)    Tenant, at Tenant’s cost, shall have the right to contest Taxes, so long
as such contest does not expose Landlord or the Property to any risk of any
delinquent liens for Taxes or any civil or criminal penalties. Landlord will
cooperate with any such contest at Tenant’s expense.
(f)     Within one hundred twenty (120) days after Tenant receives Landlord’s
Operating Expenses statement, Tenant may contest such statement by providing
written notice to Landlord. If no such contest is made by written notice to
Landlord within such 120-day period, such Operating Expenses statement shall be
binding upon Tenant in all respects. If Tenant timely contests such Operating
Expenses statement, Tenant shall have the right to inspect and examine, at
reasonable times during normal business hours, Landlord’s books of account and
records pertaining to the Operating Expenses, all at Tenant’s sole cost and
expense. Such audit shall be conducted at the offices of the Building manager
where such records are kept within thirty (30) days after the date of Tenant’s
notice. Such audit shall be conducted by Tenant or by a certified public
accountant


10



--------------------------------------------------------------------------------





retained by Tenant, at its expense (except as otherwise expressly provided
herein), whose compensation is not contingent upon the results of such
accountant’s audit or the amount of any refund received by Tenant. Tenant shall
notify Landlord of the results of such audit in writing. Landlord may have an
agent or employee present during such inspection and audit. Landlord shall have
the right to dispute the results of Tenant’s audit. Any such dispute shall be
resolved by a certified public accountant mutually satisfactory to Landlord and
Tenant, or selected by the American Arbitration Association if Landlord and
Tenant cannot agree on the identity of such accountant. If the audit by Tenant
shall ultimately result in Landlord and Tenant agreeing that Tenant has overpaid
Landlord for Operating Expenses, such overpayment shall be applied to the next
accruing installment(s) of Additional Rent due from Tenant, until such credit is
depleted or refunded by Tenant if this Lease has expired or been terminated. If
the audit by Tenant shall ultimately result in Landlord and Tenant agreeing that
Tenant has overpaid Landlord for Operating Expenses in excess of five percent
(5%) of the amount Tenant should have paid, Landlord will reimburse Tenant for
the reasonable, actual out-of-pocket costs incurred by Tenant in performing the
audit, up to a maximum amount of $10,000. Tenant hereby agrees to keep the
results of any such audit confidential, and to require Tenant’s auditor and its
employees and each of their respective attorneys and advisors to likewise keep
the results of such audit in strictest confidence. In particular, but without
limitation, Tenant agrees that: (i) Tenant shall not disclose the results of any
such audit to any prospective tenant of the Building; and (ii) Tenant shall
require, that its auditors, attorneys and anyone associated with such parties
shall not disclose the results of such audit to any past, current or prospective
tenant of Landlord in the Building; provided, however, that Landlord hereby
agrees that nothing in items (i) or (ii) above shall preclude Tenant from
disclosing the results of such audit in any judicial or quasi-judicial
proceeding, or pursuant to court order or discovery request, pursuant to any
required public disclosure, in response to any public disclosure first made by
Landlord or to any current or prospective assignee or sublessee of Tenant, or to
any agent, representative, or employee of Landlord who or which requests the
same.
2.4    LATE PAYMENT CHARGE; DEFAULT INTEREST. Other remedies for nonpayment of
rent notwithstanding, if the monthly rental payment or any other payment due
Landlord by Tenant is not received by Landlord on or before the fifth (5th)
business day after written notice of nonpayment, a late payment charge of five
percent (5%) of such past due amount, shall become due and payable, in addition
to any other amounts owed under this Lease. Notwithstanding the foregoing, with
respect to the first late payment in any twelve (12) month period, no late
charges shall be due if Tenant pays the past due amount within five (5) business
days after Landlord’s notice that such payment is past due. Any further late
payments during such twelve (12) month period shall incur the late charges
described above without any notice or cure right. Such late payment charge is
not intended as a penalty, but instead is intended to compensate Landlord for
the additional administrative expenses resulting from any such late payment and
which shall be paid on demand. In addition, any sum not paid within thirty (30)
days of its due date shall accrue interest thereafter until paid at the rate per
annum equal to the lesser of (a) the “prime rate,” as published from time to
time in The Wall Street Journal plus four percent (4%), or (b) the maximum rate
permitted by applicable law.
2.5    HOLDING OVER. In the event of holding over by Tenant after the end of the
Term, the hold over shall be as a month-to-month tenant and Tenant shall
otherwise be subject to


11



--------------------------------------------------------------------------------





all the covenants and provisions of this Lease insofar as the same are
applicable to a tenant at sufferance, including, without limitation, the payment
of Additional Rent. Tenant shall pay Landlord, on demand, as monthly rent for
the first six (6) months of such holdover period an amount equal to 110% of the
Base Rent payable during the last month of the Term prior to the holdover plus
100% of Additional Rent. From and after such six (6) month period, Tenant shall
pay Landlord, on demand, as monthly rent for any additional holdover period an
amount equal to 150% of the Base Rent payable during the last month of the Term
prior to the holdover plus 100% of Additional Rent. Tenant shall not be liable
to Landlord for any consequential damages incurred by Landlord resulting from
delay by Tenant in so surrendering the Premises, including any claims made by
any succeeding tenant or prospective tenant founded upon such delay.
2.6    NET LEASE.
(a)    This is a net lease and, except as otherwise expressly set forth in
Sections 1.2, 7.1(b), 8.1 and 10.4, the Base Rent, Additional Rent and all other
sums payable hereunder by Tenant, shall be paid without notice or demand, and
without any setoff, counterclaim, abatement, suspension, deduction or defense.
Except as otherwise expressly provided in this Lease, this Lease shall not
terminate, nor shall Tenant have any right to terminate this Lease, nor shall
Tenant be entitled to any abatement or reduction of rent hereunder, nor shall
the obligations of Tenant under this Lease be affected, by reason of (i) any
damage to or destruction or removal of all or any part of the Premises, for any
reason whatsoever (including, without limitation, fire, casualty, condemnation
or acts of God or enemy), (ii) the prohibition, limitation or restriction of
Tenant’s use of all or any part of the Premises, or any interference with such
use, (iii) any eviction of Tenant from or loss of possession by Tenant of all or
any part of the Premises by paramount title or otherwise, (iv) Tenant’s
acquisition or ownership of all or any part of the Premises, (v) any default by
Landlord under this Lease or under any other agreement, (vi) the invalidity or
unenforceability of any provision hereof, or (vii) any other cause whether
similar or dissimilar to the foregoing, any present or future Laws to the
contrary notwithstanding. The obligations of Tenant hereunder are separate and
independent covenants and agreements and shall continue unaffected, unless the
requirement to pay or perform the same shall have been modified or terminated
pursuant to an express provision of this Lease. Except for construction of the
Phase 1 Improvements (as defined in Exhibit B) and repairs which are Landlord’s
responsibility pursuant to the terms of Sections 5.1, 7.1(a), Article 8 and
Exhibit B, Tenant at its sole cost and expense, shall be responsible for the
payment of any and all costs and expenses, whether general or special, foreseen
or unforeseen, ordinary or extraordinary, related to the repair, maintenance,
replacement and operation of the Premises and as may be necessary to maintain
the Premises in good order and repair.
(b)    Tenant covenants to remain obligated under this Lease and to take no
action to terminate, rescind or avoid this Lease, notwithstanding (i) the
bankruptcy, insolvency, reorganization, composition, readjustment, liquidation,
dissolution, winding-up or other proceeding affecting Landlord or any assignee
of Landlord, and (ii) any action with respect to this Lease which may be taken
by any trustee or receiver of Landlord or any assignee of Landlord or by any
court, provided Tenant’s use of and access to the Premises is not materially
adversely affected.


12



--------------------------------------------------------------------------------





(c)    Except as otherwise expressly provided in this Lease, including without
limitation in Sections 7.1(b), 8.1, and 12.20, Tenant waives all rights now or
hereafter by Law (i) to quit, terminate or surrender this Lease or the Premises
or any part thereof, or (ii) to any setoff, abatement, suspension, deferment or
reduction of the Base Rent, Additional Rent or any other sums payable under this
Lease.
(d)    Base Rent, Additional Rent and each and every other charge, fee, cost, or
expense which Tenant is obligated to pay, refund or reimburse Landlord hereunder
shall, for the purposes of the default provisions of this Lease, be deemed rent
due from Tenant, and Tenant’s failure to so pay, refund or reimburse when due
(beyond all applicable cure periods) shall entitle Landlord to all the remedies
provided for herein and at law or in equity on account of failure to pay rent.
(e)    Landlord acknowledges that, in connection with Tenant’s operation of the
Property, Tenant has obtained, and may from time to time in the future pursue,
certain tax and other incentives, credits, rebates, benefits, offsets and
allowances available to Tenant or Landlord in relation to the Property from the
State of South Carolina or any political subdivision thereof, including, without
limitation, the incentives provided pursuant to the Fee Agreement (collectively,
the “Incentives”).  Landlord hereby agrees to reasonably cooperate with Tenant,
at Tenant’s sole cost and expense, to further Tenant’s pursuit and realization
of the Incentives, and to execute, acknowledge (where necessary), and deliver
such further documents, and perform such further acts, as may be reasonably
necessary to obtain such Incentives; however, Landlord shall not be required to
incur any liability or any cost (other than costs paid by Tenant).  Landlord
shall take no action which, to the knowledge of Landlord, will result in any
material delay or reduction in the Incentives available to Tenant. Any
Incentives actually received or paid to Landlord shall be applied against the
Project Costs or Operating Expenses, as applicable.
(f)    Tenant shall file or cause to be filed, on a timely basis, all property
tax returns required in connection with the Property, including, but not limited
to, Form SCDOR PT-300 or such comparable form as the South Carolina Department
of Revenue may provide. Landlord hereby agrees to reasonably cooperate with
Tenant, at Tenant’s sole cost and expense, with respect to any such filings, and
hereby agrees to execute, acknowledge (if necessary) and deliver such further
documents or information, and to perform such further acts, as may be reasonably
necessary for any such filings. Landlord shall take no action which would unduly
delay Tenant’s filing of any state or local property tax returns pursuant to
this Section. However, Landlord shall not be required to incur any liability or
any cost (other than costs paid by Tenant). For avoidance of doubt, Landlord
will not have any liability to Tenant under these subsections (e) and (f) for
any delay in construction of the Project or any delay in Substantial Completion.
2.7    TRUE LEASE. Landlord and Tenant agree that this Lease is a true lease and
does not represent a financing arrangement. Each party shall reflect the
transaction represented hereby in all applicable books, records and reports
(including income tax filings) in a manner consistent with “true lease”
treatment rather than “financing” treatment.


13



--------------------------------------------------------------------------------





ARTICLE 3

OCCUPANCY AND USE
3.1    USE. Tenant warrants and represents to Landlord that the Premises shall
be used and occupied for general office purposes, a call center and for lawful
purposes ancillary thereto, all in a manner consistent with the zoning for the
Property and any recorded land use restrictions (the “Principal Intended Use”),
and for no other purpose. Tenant shall occupy the Premises, conduct its business
and use reasonable efforts to control its agents, employees, invitees and
visitors in such a manner as is lawful, reputable and will not create any
nuisance. Tenant shall not commit or permit any waste on the Premises or permit
the Premises to be used in any way which would be extra hazardous on account of
fire or which would in any way increase or render void the insurance on the
Building. Subject to any Laws, Tenant shall have the right to access the
Premises twenty-four (24) hours a day, seven (7) days a week.
3.2    SIGNS. Tenant may erect, place or paint signs on the exterior of the
Building and elsewhere on the Premises (other than the roof of the Building,
except as provided in the Approved Plans (as defined in the Work Agreement) or
permitted under Section 6.2), provided (i) that such signs comply in all
respects with Laws and any applicable recorded restrictions, and (ii) Tenant’s
installation, use, operation, maintenance and / or replacement of such signage
shall not, and shall only be permitted by Landlord to the extent it does not,
(A) interfere with any of the Building systems, (B) violate any of Landlord’s
warranties, (C) increase any costs to Landlord under Section 5.1, or (D) reduce
the useful life of any improvement, fixture, equipment or property that Landlord
is responsible for maintaining under any warranty, including the warranties set
forth in Exhibit B or Section 5.1. Tenant shall cause any such signs to be
removed at the end of the Term, at Tenant’s sole cost, and Tenant will repair
any damage to the Building caused by such removal. As to any signs that are
installed as part of the Phase 1 Improvements (as defined in Exhibit B), Tenant
shall cause any identification panels to be removed at the end of the Term, at
Tenant’s sole cost, and shall repair any damage to the Building caused by such
removal, but Tenant shall not be required to remove the sign structures
(exclusive of any identification panels).
3.3    COMPLIANCE WITH LAWS, RULES AND REGULATIONS. Subject to Landlord’s
obligations set forth in this Lease, at Tenant’s sole cost and expense, Tenant
shall comply with all Laws and the requirements of the Declaration relating to
the use, condition and occupancy of the Premises.
3.4    WARRANTY OF POSSESSION. Landlord warrants that it has the right and
authority to execute this Lease, and Tenant, upon payment of the required rents
and subject to the terms, conditions, covenants contained in this Lease and any
SNDA (as defined below) to which Tenant is a party, shall have quiet enjoyment
of the Premises during the Term. Landlord will warrant and defend Tenant against
the claims of all persons claiming by, through or under Landlord, but not
otherwise.
3.5    INSPECTION. Landlord or its authorized agents shall at any and all
reasonable times, upon at least 24 hours prior notice to Tenant (which notice
shall not be required in any emergency, may be written or telephonic, and if
telephonic, shall be to such contact and telephone


14



--------------------------------------------------------------------------------





number as Tenant may specify by at least five (5) days’ written notice to
Landlord), have the right to enter the Premises to inspect the same, to show the
Premises to prospective purchasers, lenders or tenants (but as to prospective
tenants, only during the last twelve (12) months of the Term), and to perform
any repairs required of Landlord hereunder. Tenant hereby waives any claim for
damages for injury or inconvenience to or interference with Tenant’s business,
any loss of occupancy or use of the Premises, and any other loss occasioned
thereby, unless caused by the gross negligence or willful misconduct of
Landlord, its employees, agents or contractors; provided, however, Landlord
shall use reasonable efforts not to interfere with Tenant’s use of or access to
the Premises or Tenant’s business operations.
3.6    USE OF ROOF. Tenant shall be entitled to install, operate and maintain
(i) microwave antennas or satellite dishes as well as cabling, conduits, piping
and fiber options related to such equipment (collectively, the “Antenna”), and
(ii) solar panels and related equipment (collectively, the “Solar Panels”; and
together with the Antenna, the “Roof Equipment”)), at its sole cost and expense
(and not to be included in the Project Costs), on the rooftop of the Building.
Tenant shall be entitled to retain any financial benefits from the installation
of any third party Roof Equipment in accordance with the terms of this Section.
Landlord shall have the right to approve the location, method of installation,
size, aesthetics and shielding requirements of the Roof Equipment. Tenant, at
all reasonable times and subject to such reasonable rules and regulations as
Landlord may promulgate, shall have the right to enter or leave the rooftop for
the purpose of accessing the Roof Equipment. Tenant shall obtain all necessary
municipal, state and federal permits and authorizations to install, maintain and
operate the Roof Equipment and pay any charges levied by governmental agencies
in connection therewith. At the expiration of the Term, if requested by Landlord
in writing prior to the expiration of the Term, Tenant shall remove the Roof
Equipment and surrender and restore the space occupied thereby to Landlord in
substantially as good as condition as when received, reasonable wear and tear
and damage by casualty and condemnation excepted. Tenant agrees to indemnify and
hold Landlord harmless from and against any and all losses, liabilities, costs
and damages suffered by Landlord on account of Tenant’s use of the Roof
Equipment, including without limitation to any damage to the roof caused by the
installation or use of the Roof Equipment. Tenant’s use of the rooftop for the
Roof Equipment shall be free of charge, and Landlord shall not charge Tenant any
additional rent for such use. Notwithstanding anything herein to the contrary,
Tenant’s installation, use, operation, maintenance and or replacement of the
Roof Equipment shall not, and shall only be permitted by Landlord to the extent
it does not, (i) interfere with any of the Building systems, (ii) violate any of
Landlord’s warranties (including the roof warranty), (iii) increase any costs to
Landlord under Section 5.1, or (iii) reduce the useful life of the roof or any
other improvement, fixture, equipment or property that Landlord is responsible
for maintaining under any warranty, including the warranties set forth in
Exhibit B, or Section 5.1. The provisions of this Section 3.6 shall survive for
a period of one (1) year from the expiration or earlier termination of this
Lease.
ARTICLE 4

BUILDING SERVICES


15



--------------------------------------------------------------------------------





(a)    Notwithstanding anything to the contrary herein, except as set forth in
Sections 5.1, 6.1, 7.1 and Article 8, Landlord has no obligation to perform or
provide any management, repair, maintenance, replacement, operation or other
services for the Project.
(b)    Failure by Landlord to any extent to furnish or cause to be furnished any
services, or any cessation thereof, shall not render Landlord liable in any
respect to Tenant, or Tenant’s agents, licensees, invitees or other visitors to
the Premises or the Property, for damages to either person or property or for
consequential damages of any nature, be construed as a constructive or actual
eviction of Tenant, work an abatement of rent or relieve Tenant from fulfillment
of any covenant in this Lease. If any component of the Project breaks down, or
for any cause ceases to function properly, and Landlord is responsible for
maintaining that components pursuant to the terms of Section 5.1 hereof,
Landlord shall use reasonable diligence to repair the same promptly, but Tenant
shall have no claim for abatement or rebate of rent on account of any
interruption in service occasioned from the repairs.
ARTICLE 5

REPAIRS AND MAINTENANCE; UTILITIES
5.1    LANDLORD REPAIRS. Landlord shall not be required to make any
improvements, replacements or repairs of any kind or character to the Premises,
Building or Property during the Term, except such initial improvements (and
subsequent warranty claim repairs that Landlord is required to make under
Section 3.02 of Exhibit B) as are described in Exhibit B and the repairs and
replacements as are set forth in this section. Landlord shall keep and maintain
in accordance with all Laws and in good order and condition, repair and replace
(if necessary) (a) the structural components of the Building, including, but not
limited to, the foundation, floor slab (excluding regular floor cleaning and
maintenance), the structural components of the exterior walls, and roof
structure, (b) roof membrane systems, (c) windows, (d) utility lines, conduits
and pipes to the termination point at the Building, including the main
disconnect switch for electricity and the demarcation room for communications
lines, and (e) exterior pavement areas. In the event that any repair or
replacement which is the responsibility of Landlord under this Section 5.1 is
necessitated by the negligence or misconduct of Tenant or Tenant’s agents,
employees, licensee or invitees, other than HPI (if HPI is Tenant’s contractor
under the Tenant Maintenance Obligations Agreement), Tenant shall reimburse
Landlord for the actual cost of such repair or replacement within thirty (30)
days of receipt of an invoice therefor, and such reimbursement shall constitute
Additional Rent under this Lease. Landlord shall not be liable to Tenant, or
Tenant’s agents, licensees, invitees or other visitors to the Premises, Building
or Property, except as expressly provided in this Lease, for any damage to
person or property or inconvenience, or for consequential damages of any nature,
and Tenant shall not be entitled to any abatement or reduction of rent by reason
of any repairs, replacements, alterations or additions made or to be made by
Landlord in accordance with Landlord’s maintenance, repair and replacement
obligations hereunder.
5.2    TENANT REPAIRS AND OTHER SERVICES; PROPERTY MANAGEMENT. Except for those
repairs to be made by Landlord pursuant to Article 4 and Section 5.1 above,
Tenant shall, at its sole cost and expense, maintain the Premises in good order
and repair, reasonable wear and tear and damage by casualty and condemnation
excepted, including,


16



--------------------------------------------------------------------------------





but not limited to, all repairs and replacements reasonably necessary to keep
the Premises in good condition, general or special, ordinary or extraordinary or
foreseen or unforeseen and regardless of how the need for such repairs,
replacements and maintenance arose, including but not limited to those instances
of repair or replacement where the expenses thereof would be deemed capital in
nature. Tenant shall also be solely responsible for the payment of all costs and
expenses related to the operation of the Premises in good order and repair, and
related to the provision of all services to the Building, including but not
limited to, the following expenses (subject to Landlord’s obligations under
Section 5.1): (a) costs of performing all services necessary for the operation,
maintenance, replacement and repair of the Building, including but not limited
to costs of trash removal, security service and other services for the Building
and Property, whether or not the services are billed directly to Tenant; (b)
costs of maintaining, replacing and repairing Building mechanical, electrical,
plumbing, sewer, storm water, life safety and other systems (other than those
utility lines, conduits and pipes that Landlord is responsible for repairing and
replacing pursuant to Section 5.1(d) above); and (c) costs of performing all
services necessary for the operation and maintenance of the Property, including
without limitation the parking lot, driveways, medians and landscaped areas (the
“Tenant Maintenance Obligations”). Tenant shall be entitled to select the
service providers of its choice.
Tenant may engage HPI to perform the Tenant Maintenance Obligations pursuant to
a certain Tenant Maintenance Obligations Agreement between Tenant and HPI (the
“Tenant Maintenance Obligations Agreement”). Landlord acknowledges and agrees
that during the period in which HPI is performing the Tenant Maintenance
Obligations (i) Landlord shall simultaneously provide notice to HPI of any
alleged defaults of Tenant under this Section, (ii) the notice and cure period
for such defaults under this Lease shall be extended by any notice and cure
period under the Tenant Maintenance Obligations Agreement, and (iii) any
failures by HPI to perform its responsibilities under the Tenant Maintenance
Obligations Management Agreement, including routine maintenance, shall not
relieve Landlord of any obligations under this Lease.
5.3    TENANT DAMAGES. Tenant shall not permit or cause any waste to any portion
of the Premises, Building or Property. At the termination of this Lease, by
lapse of time or otherwise, Tenant shall deliver the Premises to Landlord,
broom-clean, in good order and repair, ordinary wear and tear and damage by
casualty and condemnation and repairs which are the responsibility of Landlord
hereunder excepted. The cost and expense of any repairs necessary to restore the
condition of the Premises as required by the preceding sentence shall be borne
by Tenant. Within ten (10) days of the expiration or termination of this Lease,
Landlord shall tour the Premises with a Tenant representative to estimate any
reasonable restoration costs. Landlord shall submit the line-item estimation
within ten (10) business days of completion of such joint tour.
5.4    PAYMENT FOR UTILITIES. During the Term, Tenant shall pay, when due, all
charges of every nature, kind or description for utilities furnished to the
Premises or chargeable against the Premises, including all charges for water,
sewage, heat, gas, light, garbage, electricity, telephone, steam, power, or
other public or private utility services; provided, however, Landlord shall be
obligated to provide the infrastructure for the Premises to receive all such
utilities (including, without limitation, water, sewer, electrical and telephone
lines) to the extent set forth in Exhibit B-1 attached hereto.


17



--------------------------------------------------------------------------------





5.5    UTILITIES. From and after the Commencement Date, Tenant shall be
responsible for contracting directly with all suppliers of utility services. In
the event that any charge or fee is required by the State of South Carolina, or
by any agency, subdivision or instrumentality thereof, or by any utility company
or other entity furnishing services or utilities to the Premises, as a condition
precedent to furnishing or continuing to furnish utilities or services to the
Premises, such charge or fee shall be deemed to be a utility charge payable by
Tenant. The inability of Tenant to obtain, or any stoppage of, the utility
services referred to in this Section resulting from any cause shall not make
Landlord liable in any respect for damages to any person, property or business,
or entitle Tenant to any abatement of Rent or other relief from any of Tenant’s
obligations under this Lease; provided, however, in the event that any of the
essential services to the Premises (consisting of electricity, HVAC, water and
sewer service) are interrupted and such interruption results in any material
portion of the Premises being unusable for the Principal Intended Use and is
caused by a matter within Landlord’s control and continues for five (5) or more
consecutive business days after Tenant notifies Landlord, Tenant shall be
entitled to an abatement of Base Rent accruing from and after the expiration of
such 5-day period, based on the proportion of the Premises which is not
reasonably usable, and is in fact not used, as a result of such interruption.
As part of Tenant’s Extra Work, and at Tenant’s sole cost and expense, Tenant
shall have the right to install one (1) emergency generator on any portion of
the Premises outside the Building together with associated fuel tanks, pumping
systems and required vertical or other risers to connect the generator to the
Premises, provided (i) the location of such generator is approved by Landlord,
which approval Landlord may not unreasonably withhold, condition or delay, (ii)
Tenant obtains and maintains all applicable governmental permits and approvals,
(iii) the generator shall be powered by a diesel or natural gas engine with a
self-contained, above-ground fuel tank, with Tenant being responsible for the
clean-up and remediation of any spills of diesel fuel, lubricating oils and
other hazardous materials, and (iv) the generator shall utilize a hospital grade
muffler system, and shall be enclosed with an enclosure of a design and color
approved by Landlord, which enclosure shall achieve sound attenuation which
limits noise to not more than 50 decibels at seven (7) meters. If installed,
Tenant will maintain and repair the generator and all related equipment in good
working condition, which maintenance shall include periodic testing.
ARTICLE 6

ALTERATIONS AND IMPROVEMENTS
6.1    LANDLORD IMPROVEMENTS. Landlord shall construct the Building and improve
the Property in accordance with the provisions of Exhibit B. All improvements
made by Landlord pursuant to Exhibit B shall at once become the property of
Landlord and shall be surrendered to Landlord upon the expiration or earlier
termination of this Lease.
6.2    TENANT IMPROVEMENTS. Tenant shall not make or allow to be made any
alterations, physical additions or improvements in or to the Premises, or those
which are visible from the exterior of the Building, without first obtaining the
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed, except that, upon prior written notice to Landlord, but
without first obtaining the written consent of Landlord, Tenant shall be
permitted to perform any alterations which (a) are non-structural; (b) do not
cause any violation of


18



--------------------------------------------------------------------------------





and do not require any change in any certificate of occupancy applicable to the
Building; (c) do not require a governmental permit, (d) do not affect any item
for which Landlord is responsible for the maintenance and repair; and (e) do not
affect any Building electrical, mechanical, plumbing, life safety, HVAC or other
systems; provided further that if such alteration, physical addition or
improvement complies with clauses (a) – (e) above, and the costs of any such
alteration, physical addition or improvement is also less than Five Thousand and
00/100 Dollars ($5,000.00), Tenant shall not be required to provide notice to
Landlord. If Landlord’s consent is required under this Section 6.2 as to any
proposed alterations, additions or improvements, Landlord shall be deemed to
have approved such alterations, additions or improvements unless Landlord
notifies Tenant of Landlord’s disapproval within twenty (20) Business Days after
receipt of a notice from Tenant containing Tenant’s detailed plans and
specifications for the proposed alterations, additions or improvements and a
request for consent that includes the following in bold, all caps: “PURSUANT TO
SECTION 6.2 OF THE LEASE, LANDLORD’S CONSENT WILL BE DEEMED GIVEN UNLESS
LANDLORD DISAPPROVES THIS REQUEST FOR CONSENT WITHIN TWENTY (20) BUSINESS DAYS.”
If Tenant resubmits revised plans and specifications within thirty (30) days
after any such disapproval, Landlord will be deemed to have approved such
alterations, additions or improvements unless Landlord notifies Tenant of
Landlord’s disapproval within ten (10) days after receipt of a notice from
Tenant containing Tenant’s revised detailed plans and specifications for the
proposed alterations, additions or improvements, along with a detailed list of
all changes made to such revised plans and specifications since the previous
submittal and a request for consent that includes the following in bold, all
caps: “PURSUANT TO SECTION 6.2 OF THE LEASE, LANDLORD’S CONSENT WILL BE DEEMED
GIVEN UNLESS LANDLORD DISAPPROVES THIS REQUEST FOR CONSENT WITHIN TEN (10)
DAYS.” Prior to performing or allowing to be performed any alterations, physical
additions or improvements to the Premises, Tenant shall cause each contractor
performing any aspect of the work to procure, or Tenant itself shall procure,
insurance in form and amount reasonably satisfactory to Landlord and to deliver
a certificate of insurance to Landlord that identifies as additional insureds
thereunder Landlord and the holder of any mortgage, security deed or deed to
secure debt affecting the Premises. For purposes hereof, the insurance for any
such contract shall be reasonably satisfactory to Landlord if such insurance
consists of (1) a Liability Policy (as hereinafter defined) with minimum limits
of at least $1,000,000.00 per occurrence and $2,000,000.00 in the aggregate and
that otherwise satisfies the requirements pertaining to the Liability Policy set
forth in Section 7.4 below, and (2) an umbrella policy with minimum limits of at
least $10,000,000.00 that otherwise satisfies the requirements set forth in
Section 7.4 with respect to the Liability Policy; provided, however, if the cost
of the work being performed is less than $150,000.00, the amount of such
umbrella policy shall be at least $2,000,000.00. Landlord shall have the right
to alter the amount and types of insurance that such contractors are required to
carry (or that Tenant shall be required to carry in lieu thereof) so that such
insurance requirements are consistent with the insurance requirements imposed on
contractors performing similar work in Comparable Buildings. Tenant shall also
cause all such contractors to maintain such insurance throughout the duration of
any work in the Premises. Any alterations, physical additions or improvements to
the Premises made by Tenant (excluding moveable equipment or furniture of
Tenant) shall at once become the property of Landlord and shall be surrendered
to Landlord upon the expiration or earlier termination of this Lease; provided,
however, if Landlord reasonably considers such alteration, physical addition or
improvement incompatible with typical office use or reasonably believes such
alteration, physical addition or improvement will negatively


19



--------------------------------------------------------------------------------





affect the future marketability of the Premises and notifies Tenant within
thirty (30) days of receipt of Tenant’s plans and specifications as to any
intended alterations, additions or improvements, Landlord, at its option, may
require Tenant to remove such physical additions and/or alterations and repair
any damage caused thereby in order to restore the Premises to the condition as
existed on the Commencement Date, all costs of removal and repair to be borne by
Tenant. In addition, at the expiration or earlier termination of this Lease,
Landlord may require Tenant, at Tenant’s expense, to remove any additions and/or
alterations made without Landlord’s consent and repair any damage caused thereby
in order to restore the Premises to the condition as existed on the Commencement
Date. Tenant shall be responsible for obtaining, at its cost, all permits
required as to any alterations or improvements made by or on behalf of Tenant.
Tenant shall provide a copy of such permits to Landlord prior to starting work.
Upon completion of any permitted alterations, physical additions or improvements
(except for those that are only decorative in nature), Tenant shall provide
Landlord with copies of as-built plans or drawings with respect to such
alterations, physical additions or improvements, as well as operation and
maintenance manuals for any non-moveable equipment installed in the Premises.
Tenant shall not do or permit to be done any act which results in a lien being
filed against the Premises or Property. Tenant shall have no authority, express
or implied, to create any lien, charge or encumbrance upon the interest of
Landlord in the Premises or Property. Following completion of any alterations,
additions or improvements costing more than $50,000, Tenant shall deliver
Landlord evidence reasonably satisfactory to Landlord that no liens or other
encumbrances have resulted from such alterations, additions or improvements.
ARTICLE 7

CASUALTY AND INSURANCE
7.1    FIRE AND CASUALTY DAMAGE.
(a)    Restoration by Landlord. If the Premises or any portion thereof is
damaged or destroyed by any casualty, Landlord shall, within a reasonable time
after the date of such destruction or damage, subject Section 7.1(b) and subject
to force majeure or to any delay caused by Tenant, restore the Premises to as
near the same condition as existed prior to such damage or destruction. Except
as set forth in Section 7.1(b) below, in no event shall Rent abate nor shall
Tenant be entitled to terminate this Lease on account of any such damage or
destruction of the Premises.
(b)    Termination. In the event the Premises are damaged or destroyed and such
damage or destruction cannot be restored within twelve (12) months from the date
of such damage or destruction, as determined by Landlord in Landlord’s
reasonable judgment, or if any mortgagee of the Building or Property requires
that the insurance proceeds be applied to the payment of the mortgage debt, or
if a material uninsured loss to the Building occurs, Landlord shall have the
right, at Landlord’s option, to terminate this Lease by giving Tenant notice of
such termination within ninety (90) days after the date of such damage or
destruction. Landlord will notify Tenant as promptly as is reasonably
practicable after such damage or destruction (but in any event within ninety
(90) days after the date of such damage or destruction) as to Landlord’s good
faith estimate of the time period to restore such damage. If the Premises or any
portion thereof is damaged or destroyed by any casualty, and if, in Tenant’s
reasonable opinion, the Premises cannot be restored within twelve (12) months
after the date of such damage or destruction, then Tenant shall have the


20



--------------------------------------------------------------------------------





right to terminate this Lease by giving written notice to Landlord within ninety
(90) days after such damage or destruction. If this Lease is not terminated
pursuant to the terms hereof, Landlord will commence such repairs after the
expiration or waiver of all termination rights under this Section and,
thereafter, diligently pursue such repairs to completion. Notwithstanding the
foregoing, Tenant shall not have the right to terminate this Lease if damage to
or destruction of the Premises is the result of a willful act of Tenant, or
Tenant’s agents, employees, representatives, contractors, successors or assigns,
licensees or invitees. If this Lease is not terminated in accordance with this
Section, Rent shall be abated in proportion to the degree to which Tenant’s use
of the Premises is impaired, as of the date of damage or destruction, except as
set forth in the immediately preceding sentence.
7.2    WAIVER OF SUBROGATION. Anything in this Lease to the contrary
notwithstanding, each party (the “Waiving Party”) hereby waives and releases the
other party (the “Benefiting Party”) of and from any and all rights of recovery,
claim, action or cause of action, against the Benefiting Party, its partners,
agents, officers and employees, for any loss or damage that may occur to the
Premises or Property, or personal property within the Building, which is insured
or is required to be insured by Waiving Party pursuant to the terms hereof
regardless of cause or origin, including negligence of Landlord or Tenant and
their partners, agents, officers and employees. The Waiving Party agrees to give
immediately to its insurance companies which have issued policies of insurance
covering any risk of direct physical loss, written notice of the terms of the
mutual waivers contained in this Section 7.2, and to have the insurance policies
properly endorsed, if necessary. The Waiving Party acknowledges that the waivers
and releases set forth in this Section 7.2 are intended to result in any loss or
damage which is covered by insurance or required to be insured by the Waiving
Party being borne by the insurance carrier of the Waiving Party, as by the party
having the insurable interest if such loss is not covered by insurance and this
Lease required such party to maintain insurance to cover such loss.
7.3    HOLD HARMLESS.
(a)    Neither Landlord, its agents, servants, employees, any other holder of
any deed to secure debt or mortgage nor the lessor under any superior lease
shall be liable to Tenant, or to Tenant’s employees, agents, invitees,
licensees, contractors or visitors, or to any other person, for any injury to
person or damage to property or for consequential, incidental, indirect, special
or punitive damages of any nature on or about the Premises or Property, caused
by any act or omission of Tenant, its agents, servants or employees, or of any
other persons entering upon the Premises or Property under express or implied
invitation by Tenant, or caused by the Premises or Property or the improvements
located thereon becoming out of repair, the failure or cessation of any service
provided by Landlord, or caused by leakage of gas, oil, water or steam or by
electricity emanating from the Premises or Property; provided, however, Landlord
shall be liable for actual damages resulting from the gross negligence or
willful misconduct of Landlord or Landlord’s agents, servants, representatives,
employees, contractors, invitees or licensees.
(b)    Except if resulting from the gross negligence or willful misconduct of
Landlord, or its employees, contractors, agents, representatives, servants,
invitees or licensees, subject to Section 7.2 above, Tenant agrees to indemnify,
defend and hold harmless Landlord, its


21



--------------------------------------------------------------------------------





agents, servants, employees, any holder of any deed to secure debt, deed of
trust or mortgage of and from any losses, reasonable attorney’s fees, expenses
or claims (i) arising out of any damage or injury of any kind caused by the
negligence or willful misconduct of Tenant, or any of its agents, servants,
employees, contractors, subtenants, assignees or invitees, and/or (ii) resulting
from the use or occupancy of the Premises by Tenant or any of its agents,
servants, employees, contractors, subtenants, assignees or invitees.
(c)    Subject to Sections 7.2 and 7.3(a) above, Landlord agrees to indemnify,
defend and hold harmless Tenant, its agents, servants or employees of and from
any losses, reasonable attorney’s fees, expenses or claims resulting from any
damage or injury caused by the gross negligence or willful misconduct of
Landlord, or any of its agents, servants, employees, contractors, subtenants,
assignees or invitees.
(d)    The provisions of this Section 7.3 shall survive the expiration or
earlier termination of this Lease.
7.4    TENANT’S INSURANCE. Tenant covenants and agrees to provide at its expense
before the earlier to occur of the Commencement Date or the commencement of any
work by Tenant under Exhibit B, and to keep in force at all times (i) a
commercial general liability insurance policy (hereinafter referred to as a
“Liability Policy”) written on an “occurrence basis” including contractual
liability coverage, property damage, independent contractor’s coverage and
personal injury coverage, naming Landlord, its managing agent and the holders of
any deeds of trust or mortgages, as additional insured, and Tenant against any
liability, occasioned by any occurrence on or about the Premises; (ii) a Causes
of Loss – Special Form or “All Risk” Property policy insuring the improvements
installed by Tenant before or after the Commencement Date and all of the
furniture, trade fixtures and other personal property of Tenant located in the
Premises, with a waiver of subrogation in favor of Landlord; (iii) Worker’s
Compensation policy covering all costs, benefits and liabilities under state
worker’s compensation and similar Laws with statutory limits for employees of
Tenant, with a waiver of subrogation in favor of Landlord; (iv) Employer’s
Liability Insurance with limits of $1,000,000.00 per accident or disease and
$1,000,000.00 aggregate by disease; and (v) Motor Vehicle Liability with
coverage for all owned and non-owned and hired vehicles with combined single
limits of $1,000,000.00. Such policies shall be written by insurance companies
licensed to do business in the State of South Carolina with an A.M. Best Company
financial and performance rating of A-: VIII or better. As of the date of this
Lease, Landlord reasonably requires limits of liability under the Liability
Policy of $1,000,000 per occurrence and in the aggregate and umbrella coverage
totaling $10,000,000.00 in the aggregate, subject to increase from time to time
upon request by Landlord consistent with commercially reasonable standards.
Prior to the time such insurance is first required to be carried by Tenant and
thereafter prior to the expiration date of any such policy, Tenant agrees to
deliver to Landlord certificates evidencing such insurance coverage. Said
certificate shall be on ACORD Form and shall contain an endorsement that such
insurance may not be canceled except upon thirty (30) days’ prior written notice
to Landlord and any designated mortgagee. All policies must contain a waiver of
subrogation of claims against Landlord and/or Landlord’s insurer, a severability
of interest clause, a cross-liability clause and shall be primary and shall not
provide for contribution of any other insurance available to Landlord, its
managing agent or the holders of any such deeds of trust or mortgages.
Notwithstanding anything


22



--------------------------------------------------------------------------------





to the contrary contained in this Lease, the carrying of insurance by Tenant in
compliance with this Section 7.4 shall not modify, reduce, limit or impair
Tenant’s obligations and liabilities under Section 7.3 hereof.
7.5    LANDLORD’S INSURANCE. Landlord covenants and agrees to provide, at its
expense, but subject to inclusion in the Operating Expenses, on or before the
Commencement Date and to keep in force during the Term (i) a commercial general
liability insurance policy or successor comparable form of coverage written on
an occurrence basis, including contractual liability coverage, property damage,
independent contractor’s coverage and personal injury coverage, with limits
equal to those customarily carried by landlords of Comparable Buildings (subject
to commercially reasonable deductibles), and naming Tenant as an additional
insured; and (ii) a Causes of Loss – Special Form or “All Risk” property policy
insuring the Building against loss or damage by fire, theft and such other risks
or hazards, in an amount not less than the full replacement cost of the
Building, exclusive of the foundation, with a waiver of subrogation in favor of
Tenant and subject to commercially reasonable deductibles (the “Property
Policy”). Such policies shall be written by insurance companies licensed to do
business in the State of South Carolina with an A.M. Best Company financial and
performance rating of A-: VIII or better. Prior to the time such insurance is
first required to be carried by Landlord and thereafter prior to the expiration
date of any such policy, Landlord agrees to deliver to Tenant a certificate
evidencing such insurance coverage. Said certificate shall be on ACORD form. All
policies must contain a waiver of subrogation against Tenant and/or Tenant’s
insurer, a severability of interest clause, and a cross-liability clause and
shall be primary and shall not provide for contribution of any other insurance
available to Landlord, its managing agent or the holders of any such deeds of
trust or mortgages. The carrying of insurance by Landlord in compliance with
this Section 7.5 shall not modify, reduce, limit or impair Landlord’s
obligations and liabilities under this Lease. Either the insurance provider or
Landlord will notify Tenant at least thirty (30) days’ prior to cancelation of
any insurance required to be maintained by Landlord hereunder.
ARTICLE 8

CONDEMNATION
8.1    SUBSTANTIAL TAKING. If the entire Premises or all or a material portion
of the Building or more than twenty percent (20%) of the parking areas serving
the Building is taken (and reasonably comparable substitute parking within
reasonable proximity to the Premises is not provided by Landlord in the form of
surface parking or a parking deck) for any public or quasi-public use under any
Laws, or by right of eminent domain or by purchase in lieu thereof, and the
taking would prevent or materially interfere with the use of the Premises as set
forth in Section 3.1, then either party may terminate this Lease upon notice to
the other within ninety (90) days of the taking, and the rent shall be abated
during the unexpired portion of the Term effective on the date physical
possession is taken by the condemning authority. If this Lease is terminated as
provided herein, Landlord shall be entitled to the entire award paid by the
condemning authority. Tenant shall have the right to make a separate claim for
its moving expenses, leasehold improvements and leasehold estate, so long as
Tenant’s award does not reduce Landlord’s award.


23



--------------------------------------------------------------------------------





8.2    PARTIAL TAKING. In the event a portion of the Premises shall be taken for
any public or quasi-public use under any governmental law, ordinance or
regulation, or by right of eminent domain or by purchase in lieu thereof, and
this Lease is not terminated as provided in Section 8.1 above, Landlord shall
restore and reconstruct the Buildings and other improvements on the Premises;
provided, however, that Landlord shall not be required to expend more than the
condemnation award received by Landlord. Such restoration shall be performed in
accordance with plans and specifications prepared by Landlord and approved by
Tenant, and shall be performed by a contractor reasonably approved by Landlord,
in a good and workmanlike manner, using new, first-class materials. All
compensation for any such taking (or the proceeds of private sale in lieu
thereof) of the Premises shall be the property of Landlord. If applicable,
Tenant shall have the right to make a separate claim for its leasehold
improvements, so long as Tenant’s award does not reduce Landlord’s award.
ARTICLE 9

ASSIGNMENT OR SUBLEASE; RIGHTS OF MORTGAGEES
9.1    LANDLORD ASSIGNMENT. Landlord shall have the right to sell, transfer or
assign, in whole or in part, its rights and obligations in this Lease and in the
Premises. Any such sale, transfer or assignment shall operate to release
Landlord from any and all liabilities under this Lease arising after the date of
such sale, transfer or assignment, provided that the transferee agrees in
writing to assume all of Landlord’s obligations hereunder. Notwithstanding
anything herein to the contrary, Landlord shall have no right to (i) sell any
portion of the Property for a period of one (1) year after the Commencement
Date, except in connection with a condemnation or taking in accordance with
ARTICLE 8, or (ii) place a mortgage loan on the Property, which loan is in
excess of eighty-five percent (85%) of the “as-stabilized” value of the
Property, provided clause (ii) shall not apply to any loan that satisfies clause
(ii) as of the closing of such loan.
9.2    TENANT ASSIGNMENT OR SUBLEASE.
(a)    Without first obtaining Landlord’s consent, Tenant shall not assign, in
whole or in part, this Lease, or allow it to be assigned, in whole or in part,
by operation of law or otherwise (including without limitation by transfer of a
controlling interest of stock, partnership interests or other ownership
interests, merger, or dissolution, which transfer of majority interest of stock,
partnership interests or other ownership interests, merger or dissolution shall
be deemed an assignment) or mortgage, encumber or pledge the same, or sublet the
Premises, in whole or in part, or allow all or a portion of the Premises to be
used by a third party (except as may be permitted by Section 9.2(b) or Section
9.3 below). In no event shall any such assignment or sublease ever release
Tenant or any guarantor from any obligation or liability hereunder. No assignee
or subtenant of the Premises or any portion thereof may assign or sublet the
Premises or any portion thereof except pursuant to the terms of Section 9.3
below. Landlord will not unreasonably withhold, condition or delay its consent
to a proposed assignment. In determining the reasonableness of Landlord’s
decision to withhold or grant its consent to any proposed assignment, Landlord
may take into consideration all relevant factors surrounding the proposed
assignment or sublease, including, without limitation, the following: (i) the
business reputation of the proposed assignee and its officers and directors;
(ii) the nature of the business and the proposed use of the Premises by the
proposed assignee; and


24



--------------------------------------------------------------------------------





(iii) the financial condition and creditworthiness of the proposed assignee is
equal to or better than the financial condition and creditworthiness of Tenant
as of the date of this Lease.
(b)    Notwithstanding anything to the contrary contained in this Lease, Tenant
shall be entitled to assign this Lease without Landlord’s consent but only after
written notice to Landlord, to a corporation or entity (an “Affiliate”) in
control of, controlled by or under common control with Tenant, and only if (a)
such corporation or entity at all times thereafter remains an Affiliate of
Tenant, and (b) at the time of such assignment, the assignee has a tangible net
worth and creditworthiness (including, but not limited to, credit rating) equal
to or better than that of Tenant as of the date hereof. As used herein, control
shall require the ownership of fifty-one percent (51%) or more of the ownership
interests in the entity in question. No such assignment without the consent of
Landlord shall be effective unless each such assignee by written instrument or
operation of law assumes and becomes bound to perform and observe all of the
covenants and agreements of Tenant under this Lease arising from and after the
date of such assignment, provided that the assignor/Tenant shall not be released
of liability for the payment of rent and for the performance and observe of the
other covenants and agreements of Tenant under the Lease after the effective
time of such assignment. Notwithstanding anything to the contrary herein, so
long as Tenant is no in default (beyond all applicable notice and cure periods
hereunder), upon notice to Landlord, Tenant will have the right to sublease all
or a portion of the Premises. Such notice of sublease shall specify the name and
address of the applicable sublease and the space sublet and shall include
updated insurance certificates that confirm that Tenant’s insurance covers all
activities of such subtenant and its employees, agents, contractors and
invitees. No such sublease shall operate to release Tenant from any liability
hereunder.
9.3    CONDITIONS OF ASSIGNMENT OR SUBLEASE. If Tenant desires to assign this
Lease or sublet all or any part of the Premises (other than in accordance with
Section 9.2(b)), it shall so notify Landlord at least thirty (30) days in
advance of the date on which Tenant desires to make such assignment or sublease.
Tenant agrees to pay to Landlord within fifteen (15) business days Landlord’s
then standard processing fee and shall reimburse Landlord for all reasonable
legal fees incurred in connection with Tenant’s request, not to exceed $1,000.00
(for the standard processing fee and legal fees combined), computed in Constant
Dollars. As used herein, “Constant Dollars” shall mean the value of the U.S.
dollar to which such phrase refers, as adjusted from time to time. An adjustment
shall occur on January 1 of the first calendar year following the Commencement
Date, and on each January 1 thereafter (each January 1 being an “Adjustment
Date”).  Constant Dollars shall be determined by multiplying the dollar amount
to be adjusted by a fraction, the numerator of which is the Current Index Number
and the denominator of which is the Base Index Number.  The “Base Index Number”
shall be the level of the Index published closest, but prior to, the
Commencement Date; the “Current Index Number” shall be the level of the Index
published closest, but prior to, the then applicable Adjustment Date; the
“Index” shall be the Consumer Price Index for All Urban Consumers as of the
Adjustment Date, published by the Bureau of Labor Statistics of the United
States Department of Labor for U.S. City Average, All Items (1982-84=100), or
any successor index thereto as hereinafter provided.  If publication of the
Index is discontinued, or if the basis of calculating the Index is materially
changed, then Landlord shall substitute for the Index comparable statistics as
computed by an agency of the United States Government or, if none, by a
substantial and responsible periodical or publication of recognized


25



--------------------------------------------------------------------------------





authority most closely approximating the result which would have been achieved
by the Index. Tenant shall provide Landlord with a copy of the proposed
assignment or sublease and such information as Landlord reasonably requests
concerning the proposed subtenant or assignee to allow Landlord to make an
informed judgment as to the financial condition, reputation, operations and
general desirability of the proposed subtenant or assignee. Within fifteen (15)
business days after Landlord’s receipt of Tenant’s proposed assignment or
sublease and all required information concerning the proposed subtenant or
assignee, Landlord shall have the following options: (a) consent to the proposed
assignment or sublease; or (b) acting reasonably, refuse to consent to the
proposed assignment or sublease. For purposes hereof, Tenant acknowledges that,
in evaluating the reasonableness of Tenant’s requested assignment, Landlord may
consider all relevant factors surrounding the proposed assignment or sublease,
including, without limitation, the following: (a) the business reputation of the
proposed subtenant or assignee and its officer or directors; (b) the nature of
the business and the proposed use of the Premises by the proposed subtenant or
assignee in relation to restrictions, if any, contained in other leases or
agreements with third parties affecting the Property; (c) the proposed assignee
or subtenant shall not be a party who would or whose use would detract from the
character of the Building; and (d) the financial condition and creditworthiness
of the proposed assignee is equal to or better than the financial condition and
creditworthiness of Tenant as of the date of this Lease. In the event the Lease
is assigned or all or any part of the Premises are sublet, Landlord may, at its
option, collect directly from the assignee or subtenant all rents becoming due
to Tenant by reason of the assignment or sublease. Any collection directly by
Landlord from the assignee or subtenant shall not be construed to constitute a
novation or a release of Tenant or any guarantor from the further performance of
its obligations under this Lease.
9.4    RIGHTS OF MORTGAGEE AND OTHERS. Tenant accepts this Lease subject and
subordinate to the lien of any mortgage, deed to secure debt or deed of trust
presently existing or hereafter created upon the Premises and to all existing,
recorded restrictions, covenants, easements and agreements with respect to the
Premises or any part thereof, including all amendments, modifications and
restatements thereof and all replacements and substitutions therefor. The
subordination of this Lease to any such mortgage, deed to secure debt, deed of
trust, restrictions, covenants, easements or agreements shall be self-operative
and shall occur automatically; Tenant, however, agrees within fifteen (15)
business days of receipt of written request from Landlord to execute additional
reasonable instruments subordinating this Lease as Landlord may require
(including, without limitation, subordination, non-disturbance and attornment
agreements in form attached hereto as Exhibit D or another commercially
reasonable form (an “SNDA”)). From and after the Effective Date, Landlord shall
not consent to the recordation of any instruments against the Property other
than customary utility easements necessary for the development of the Property
and/or a mortgage, deed of trust or other security interest in accordance with
this Section without the prior written consent of Tenant and Landlord shall
promptly provide Tenant a copy of any such matters filed or recorded on or after
the Effective Date.
Notwithstanding anything to the contrary contained in this Lease, Tenant’s
obligation to subordinate its interest under this Lease and attorn to any party
shall be subject to and conditioned upon the lender or any party holding any
mortgage, deed to secure debt or deed of trust, as applicable, entering into an
SNDA with Tenant (on such lender’s or lessor’s standard form which shall be
reasonably satisfactory to Tenant), which document shall provide (among other
standard provisions) that, so


26



--------------------------------------------------------------------------------





long as there is no Event of Default under this Lease, Tenant’s right to
possession of the Premises under this Lease shall not be disturbed.
Simultaneously with the execution of this Lease, Landlord shall provide to
Tenant, and Tenant shall execute, the SNDA in the form attached hereto as
Exhibit D or on Landlord’s lender’s standard form which shall be reasonably
satisfactory to Tenant.
Notwithstanding anything to the contrary contained in this Lease, any mortgage,
deed of trust or other security instrument granted by Landlord shall provide for
the release of the Phase 2 Property upon the development by Landlord or transfer
to an Affiliate of Landlord or Tenant in accordance with Article 13.
9.5    ESTOPPEL CERTIFICATES. Either party agrees to furnish, from time to time,
within ten (10) business days after receipt of a request from the other, a
statement certifying, if applicable, the following: (a) that Tenant is in
possession of the Premises; (b) the Premises are acceptable; (c) the Lease is in
full force and effect; (d) the Lease is unmodified; (e) Tenant claims no present
charge, lien, or claim of offset against rent; (f) the rent is paid for the
current month, but is not prepaid for more than one month and will not be
prepaid for more than one month in advance; (g) there is no existing default by
reason of some act or omission by the other party; and (h) such other matters as
may be reasonably required by the requesting party. If Tenant’s failure to
deliver such requested statement shall continue for an additional five (5)
business day period following notice from Landlord that such statement was not
delivered within the required ten (10) business day period, Tenant’s failure to
deliver such requested statement shall be an Event of Default under this Lease.
If Landlord’s failure to deliver such statement shall continue for an additional
five (5) business day period following notice from Tenant that such statement
was not delivered within the required ten (10) business days, in addition to
being a default by Landlord hereunder, shall be deemed conclusively that this
Lease is in full force and effect except as declared by Tenant, that Tenant is
not in default of any of its obligations under this Lease, and that Tenant has
not paid more than one month’s rent in advance. The statement meeting the
requirements of this section shall include, without limitation, the estoppel
certificate attached hereto as Exhibit E.
ARTICLE 10

DEFAULT AND REMEDIES
10.1    DEFAULT BY TENANT. The following shall be deemed to be Events of Default
by Tenant under this Lease: (a) Tenant shall fail to pay when due any
installment of Rent or any other payment required pursuant to this Lease and the
continuation of such failure for five (5) days following Landlord’s written
notice thereof to Tenant (but Landlord shall not be obligated to provide such
written default notice on more than two (2) occasions in any one calendar year;
thereafter an Event of Default shall occur if such payment is not made when
due); (b) Tenant shall fail to comply with any term, provision or covenant of
this Lease, other than the payment of Rent, and the failure is not cured within
thirty (30) days after written notice to Tenant; provided, however, that no
Event of Default shall occur if the failure is not susceptible to cure within
thirty (30) days so long as Tenant promptly commences the cure within such
thirty (30) day period and diligently and continuously pursues it to completion
as soon as reasonably possible and in any event within one hundred eighty (180)
days thereafter; (c) Tenant or any guarantor of Tenant’s obligations shall file
a petition or be adjudged bankrupt or insolvent under any applicable federal or
state bankruptcy or insolvency law


27



--------------------------------------------------------------------------------





or admit that it cannot meet its financial obligations as they become due; or a
receiver or trustee shall be appointed for all or substantially all of the
assets of Tenant or any guarantor of Tenant’s obligations; or Tenant shall make
a transfer to defraud creditors or shall make an assignment for the benefit of
creditors; or (d) Tenant shall do or permit to be done any act which results in
a lien being filed against the Premises, Building or Property, which lien is not
removed or bonded over in accordance with South Carolina law within twenty (20)
days after written notice thereof by Landlord to Tenant or such shorter period
as required by the holder of any mortgage or deed of trust encumbering the
Premises.
10.2    REMEDIES FOR TENANT’S DEFAULT. Upon the occurrence of any Event of
Default, Landlord may at its option pursue any one or more of the following
remedies, and any and all other rights or remedies accruing to Landlord by law
or otherwise, without any notice or demand to the extent permitted by applicable
Laws:
(a)    Commence dispossessory proceedings with or without the termination of
this Lease. Tenant shall remain liable for the payment of all Rents accruing
after any writ of possession as to the Premises is issued to Landlord.
(b)    Terminate the Lease, in which event Tenant shall immediately surrender
the Premises to Landlord. Tenant agrees to pay on demand an amount which, at the
date of such termination, is calculated as follows: (i) the value of the excess,
if any, of (x) a sum equal to the discounted then present value of the Base Rent
and any amounts treated as Additional Rent hereunder (calculated for this
purpose only in an amount equal to the Additional Rent payable during the
calendar year most recently ended prior to the occurrence of such Event of
Default), and other sums provided herein to be paid by Tenant for the remainder
of the stated Term hereof, over (y) the aggregate reasonable rental value of the
Premises for the remainder of the stated Term hereof, which excess, if any,
shall be discounted to present value at a rate of six percent (6%) per annum for
the remainder of the stated Term hereof; plus (ii) the costs of recovering
possession of the Premises and all other expenses incurred by Landlord due to
Tenant’s default, including, without limitation, reasonable attorney’s fees;
plus (iii) the unpaid Base Rent and Additional Rent owing as of the date of
termination plus any interest and late fees due hereunder. The amount as
calculated above shall be deemed immediately due and payable. The payment of the
amount calculated in subparagraph (b)(i) shall not constitute payment of Rent in
advance for the remainder of the Term. Instead, such sum shall be paid as agreed
liquidated damages and not as a penalty; the parties agree that it is difficult
or impossible to calculate the damages which Landlord will suffer as a result of
Tenant’s default, and this provision is intended to provide a reasonable
estimate of such damages. Tenant waives any right to assert that Landlord’s
actual damages are less than the amount calculated hereunder; Landlord waives
any right to assert that its damages are greater than the amount calculated
hereunder. In determining the aggregate reasonable rental value pursuant to
subparagraph (b)(i)(y) above, the parties hereby agree that, at the time
Landlord seeks to enforce this remedy, all relevant factors should be
considered, including, but not limited to, (1) the length of time remaining in
the Term, (2) the then current market conditions in the general area in which
the Building is located, (3) the likelihood of reletting the Premises for a
period of time equal to the remainder of the Term, (4) the net effective rental
rates then being obtained by landlords for similar type space of similar size in
similar type buildings in the general area in which the Building is located, (5)
the vacancy


28



--------------------------------------------------------------------------------





levels in the general area in which the Building is located, (6) current levels
of new construction that will be completed during the remainder of the Term and
how this construction will likely affect vacancy rates and rental rates, and (7)
inflation.
(c)    Commence proceedings against Tenant for all amounts owed by Tenant to
Landlord, whether as Base Rent, Additional Rent or damages.
(d)    Terminate the Lease, in which event Tenant shall immediately surrender
the Premises to Landlord. Without limiting Tenant’s obligations under any other
portion of this Lease, Tenant agrees to pay on demand the amount of all loss and
damage which Landlord suffers by reason of the termination of the Term under
this Section 10.2.
(e)    Terminate Tenant’s right to possession without terminating this Lease.
Upon any termination of Tenant’s right to possession only, without termination
of the Lease, Landlord may, at Landlord’s option, enter into the Premises,
remove Tenant’s signs and other evidences of tenancy, and take and hold
possession thereof as provided below, without such entry and possession
terminating the Lease or releasing Tenant, in whole or in part, from any
obligation, including Tenant’s obligation to pay Rent, including any amounts
treated as Additional Rent, hereunder for the full Term. In any such case,
Landlord may relet the Premises on behalf of Tenant for such term or terms
(which may be greater or less than the period which would otherwise have
constituted the balance of the Term) and on such terms and conditions (which may
include concessions of free rent and alteration, repair and improvement of the
Premises) as Landlord, in its sole discretion, may determine and receive
directly the Rent by reason of the reletting. Tenant agrees to pay Landlord on
demand any deficiency that may arise by reason of any reletting of the Premises.
Tenant further agrees to reimburse Landlord upon demand for any expenditures
made by it for remodeling or repairing in order to relet the Premises and for
all other expenses incurred in connection with such reletting (including without
limitation reasonable attorney’s fees and brokerage commissions). Except as
provided in Section 10.5, Landlord shall have no obligation to relet the
Premises or any part thereof and shall in no event be liable for failure to
relet the Premises or any part thereof, or, in the event of any such reletting,
for refusal or failure to collect any rent due upon such reletting. No such
refusal or failure shall operate to relieve Tenant of any liability under this
Lease. Tenant shall instead remain liable for all Rent and for all such
expenses.
(f)    Enter upon and take possession of the Premises to perform any unperformed
obligation of Tenant, to perform any obligation of Landlord, or to enforce
Landlord’s remedies under this Lease, without being liable for prosecution of
any claim for damages or for trespass or other tort.
(g)    Do or cause to be done whatever Tenant is obligated to do under the terms
of this Lease, in which case Tenant agrees to reimburse Landlord on demand for
any and all reasonable costs or expenses which Landlord may thereby incur.
Tenant agrees that Landlord shall not be liable for any damages resulting to
Tenant from effecting compliance with Tenant’s obligations under this Section
10.2, whether caused by the negligence of Landlord or otherwise.
(h)    Enforce the performance of Tenant’s obligations hereunder by injunction
or other equitable relief.


29



--------------------------------------------------------------------------------





10.3    DEFAULT BY LANDLORD. Landlord shall not be in default hereunder unless
(a) Landlord shall fail to pay when due any amount required pursuant to this
Lease and the continuation of such failure for five (5) days following Tenant’s
written notice thereof to Landlord; or (b) Landlord shall fail to comply with
any term, provision or covenant of this Lease, and the failure is not cured
within thirty (30) days after written notice to Landlord; provided, however,
that no default shall occur if the failure is not susceptible to cure within
thirty (30) days so long as Landlord promptly commences the cure within such
thirty (30) day period and diligently and continuously pursues it to completion
as soon as reasonably possible.
10.4    REMEDIES FOR LANDLORD’S DEFAULT. During the continuation of any uncured
default (beyond all applicable notice and cure periods) of Landlord, in addition
to any rights and remedies available to Tenant at law or in equity, Tenant shall
have the right, but not the obligation, to remedy Landlord’s default and charge
Landlord for the reasonable, actual cost incurred by Tenant in curing such
default, which charges shall be payable by Landlord within thirty (30) days of
Tenant’s demand therefor. If Landlord shall fail to pay same within such 30-day
period, Tenant shall have the right to deduct such costs from Base Rent next
accruing hereunder; provided, however, that such deduction shall be spread over
more than one (1) month, if necessary, in order that Tenant shall not deduct in
any one month more than twenty percent (20%) of the total monthly Base Rent.
Except as expressly set forth in Sections 1.2, 7.1(b), 8.1 and 12.20, Tenant
will not have the right to terminate this Lease.
10.5    MITIGATION. Following any termination of Tenant’s right to possession
only, without termination of the Lease, Landlord agrees to use reasonable
efforts to relet the Premises at fair market rental rates and to otherwise
mitigate any damages arising out of an Event of Default on the part of Tenant;
provided, however, that (i) Landlord shall have no obligation to treat
preferentially the Premises compared to other premises Landlord or Landlord’s
affiliates has available for leasing in other properties owned or managed by
Landlord or Landlord’s affiliates; (ii) Landlord shall not be obligated to
expend any efforts or any monies beyond those Landlord would expend in the
ordinary course of leasing space within a building comparable to the Building;
and (iii) in evaluating a prospective reletting of the Premises, the term,
rental, use and the reputation, experience and financial standing of prospective
tenants are factors which Landlord may properly consider. In no event shall
Landlord be required to enter into a lease for less than all of the Premises or
for a rental rate that is less than the fair market rental rate, as reasonably
determined by Landlord.
ARTICLE 11

HAZARDOUS MATERIALS
Tenant covenants and agrees not to permit, introduce or maintain in, on or about
any portion of the Premises, any asbestos, polychlorinated biphenyls, petroleum
products or any other hazardous or toxic materials (other than de minimis
amounts of pre-packaged cleaning and related consumer products used lawfully for
office use), wastes and substances which are defined, determined or identified
as such in any Laws (whether now existing or hereafter enacted or promulgated)
or any judicial or administrative interpretation of any thereof, including any
judicial or administrative orders or judgments. Any such asbestos,
polychlorinated biphenyls, petroleum products and any such other hazardous or
toxic materials, wastes and substances are herein collectively called


30



--------------------------------------------------------------------------------





“Hazardous Materials”. Tenant further covenants and agrees to indemnify, protect
and save Landlord harmless against and from any and all damages, losses,
liabilities, obligations, penalties, claims, litigation, demands, defenses,
judgments, suits, proceedings, costs, disbursements or expenses of any kind or
of any nature whatsoever (including, without limitation, reasonable attorneys’
and experts’ fees and disbursements) which may at any time be imposed upon,
incurred by or asserted or awarded against Landlord and arising from or out of
any Hazardous Materials on, in, under or affecting all or any portion of the
Premises, introduced by, or on behalf of, Tenant including, without limitation,
(a) the costs of remediating (in a manner satisfactory to Landlord) of any and
all such Hazardous Materials, (b) additional costs required to take precautions
required under applicable Laws, orders, judgments or regulations, to protect
against the release of Hazardous Materials on, in, under or affecting the
Premises, into the air, any body of water, any other public domain or any
surrounding areas, and (c) any costs incurred to comply, in connection with all
or any portion of the Premises, with all applicable Laws, orders, judgments and
regulations with respect to Hazardous Materials. Landlord covenants and agrees
to indemnify, protect and save Tenant harmless against and from any and all
damages, losses, liabilities, obligations, penalties, claims, litigation,
demands, defenses, judgments, suits, proceedings, costs, disbursements or
expenses of any kind or of any nature whatsoever (including, without limitation,
reasonable attorneys’ and experts’ fees and disbursements) which may at any time
be imposed upon, incurred by or asserted or awarded against Tenant and arising
from or out of any Hazardous Materials on, in, under or affecting all or any
portion of the Premises, introduced by, or on behalf of, Landlord. The
provisions of this ARTICLE 11 shall survive the expiration or earlier
termination of this Lease. Landlord represents and warrants to Tenant that, to
Landlord’s actual knowledge, as of the Commencement Date, there are no Hazardous
Materials at or under the Premises in violation of applicable Laws, orders,
judgments or regulations.
ARTICLE 12

MISCELLANEOUS
12.1    WAIVER. Failure of either party to declare a default immediately upon
its occurrence, or delay in taking any action in connection with a default,
shall not constitute a waiver of the default, but such party shall have the
right to declare the default at any time and take such action as is lawful or
authorized under this Lease. Pursuit of any one or more of the remedies set
forth in Article 10 above shall not preclude pursuit of any one or more of the
other remedies provided elsewhere in this Lease or provided by law, nor shall
pursuit of any remedy constitute forfeiture or waiver of any rent or damages
accruing to a party by reason of the violation of any of the terms, provisions
or covenants of this Lease. Failure by either party to enforce one or more of
the remedies provided upon a default shall not be deemed or construed to
constitute a waiver of the default or of any other violation or breach of any of
the terms, provisions and covenants contained in this Lease. No agreement to
accept a surrender of the Premises and no act or omission by Landlord or
Landlord’s agents during the Term shall constitute an acceptance or surrender of
the Premises or a termination of this Lease unless made in writing and signed by
Landlord. No re-entry or taking possession of the Premises by Landlord shall
constitute an election by Landlord to terminate this Lease unless a written
notice of such intention is given to Tenant. No custom or practice which may
develop between the parties in connection with the terms of this Lease shall be
construed to waive or lessen


31



--------------------------------------------------------------------------------





either party’s right to insist upon strict performance of the terms of this
Lease, without written notice thereof to the other party.
12.2    FORCE MAJEURE. Landlord and Tenant (except with respect to the payment
of Rent or any other monetary obligations under this Lease and except with
regard to Tenant’s obligations under Section 2.5 above) shall be excused for the
period of any delay and shall not be deemed in default with respect to the
performance of any of the terms, covenants and conditions of this Lease when
prevented from so doing by Force Majeure
12.3    ATTORNEY’S FEES. If either party commences an action against the other
arising out of or in connection with the Lease, the prevailing party shall be
entitled to recover from the losing party reasonable attorneys’ fees and costs
of suit, whether in a mediation or arbitration proceeding, at trial, on appeal,
or in a bankruptcy proceeding. All references herein to attorneys’ fees and
expenses shall be deemed to refer to reasonable attorneys’ fees and expenses
actually incurred.
12.4    SUCCESSORS. This Lease shall be binding upon and inure to the benefit of
Landlord and Tenant and their respective heirs, personal representatives,
successors and assigns, subject, however, to Article 9 of this Lease. It is
hereby covenanted and agreed that should Landlord’s interest in the Premises
cease to exist for any reason during the Term of this Lease, then
notwithstanding the happening of such event, this Lease nevertheless shall
remain unimpaired and in full force and effect and Tenant hereunder agrees to
attorn to the then owner of the Premises, subject to Article 9 of this Lease.
12.5    RENT TAX. If applicable in the jurisdiction where the Premises are
situated, Tenant shall pay and be liable for all rental, sales and use taxes or
other similar taxes resulting from Tenant’s Rent payments or use of the
Premises, if any, levied or imposed by any city, state or county or other
governmental body having authority, such payments to be in addition to all other
payments required to be paid to Landlord by Tenant under the terms of this
Lease. Any such payment shall be paid concurrently with the payment of Rent.
12.6    CAPTIONS. The captions appearing in this Lease are inserted only as a
matter of convenience and in no way define, limit, construe or describe the
scope or intent of any section.
12.7    NOTICE. All rent and other payments required to be made by Tenant shall
be payable to Landlord pursuant to Section 2.1. All payments required to be made
by Landlord to Tenant shall be payable to Tenant at the address set forth in
Paragraph 7 of the Summary. Any notice, demand or document required or permitted
to be delivered by the terms of this Lease shall be written in the English
language and shall be deemed to be delivered (whether or not actually received)
when personally delivered, on the first (1st) business day after being deposited
with a recognized overnight delivery service or the third (3rd) day after being
deposited in the United States mail, postage prepaid, certified mail, return
receipt requested, addressed to Landlord at the address set forth in Paragraph 6
of the Summary and addressed to Tenant at the address set forth in Paragraph 7
of the Summary. Either party may by notice to the other specify a different
address for payments or for delivery of notices.


32



--------------------------------------------------------------------------------





12.8    SUBMISSION OF LEASE. The negotiation and submission of this Lease to
Tenant for signature does not constitute an offer to lease to Tenant or a
reservation of space or an option to lease. Landlord shall not be bound until it
has executed and delivered such Lease to Tenant.
12.9    AUTHORITY. Each party executing this Lease on behalf of Landlord and
Tenant represents that he or she is duly authorized to execute this Lease on
behalf of Landlord or Tenant, as the case may be, and that the execution and
delivery of this Lease has been authorized by all necessary corporate or
partnership action. Landlord and Tenant agree to provide the other upon request
reasonable evidence confirming the existence of such authority.
12.10    SEVERABILITY. If any provision of this Lease or the application thereof
to any person or circumstances shall be invalid or unenforceable to any extent,
the remainder of this Lease and the application of such provisions to other
persons or circumstances shall not be affected thereby and shall be enforced to
the greatest extent permitted by Laws.
12.11    LIMITATIONS OF LIABILITY. If Landlord shall be in default under this
Lease and, if as a consequence of such default, Tenant shall recover a money
judgment against Landlord, such judgment shall be satisfied only out of the
right, title and interest of Landlord in the Premises as the same may then be
encumbered and neither Landlord nor any person or entity comprising Landlord
shall be liable for any deficiency. In no event shall Tenant have the right to
levy execution against any property of Landlord nor any person or entity
comprising Landlord other than its interest in the Premises as herein expressly
provided. In no event shall any partner of Landlord or Tenant nor any joint
venturer in Landlord or Tenant, nor any officer, director or shareholder of
Landlord or Tenant or any such partner or joint venturer of Landlord or Tenant
be personally liable hereunder.
12.12    NO BROKER CLAIMS. Landlord and Tenant acknowledge that the brokers set
forth in Paragraph 9 of the Summary (referred to collectively for purposes of
this section as “Brokers”) have acted as brokers with respect to the Premises
and will be paid by Landlord pursuant to the terms of separate agreements.
Landlord and Tenant hereby warrant and represent to the other that the party
making said warranty and representation has not dealt with any broker, agent or
finder, other than Brokers. In connection with this Lease, and, subject to the
default and remedies provisions of Article 10 of this Lease, Landlord and Tenant
covenant and agree to indemnify and hold the other harmless from and against any
and all loss, liability, damage, claim, judgment, cost or expense (including but
not limited to attorney’s fees and expenses and court costs) that may be
incurred or suffered by the other because of any claim for any fee, commission
or similar compensation with respect to this Lease, made by any broker, agent or
finder, other than Brokers, claiming by, through or under the indemnifying
party, whether or not such claim is meritorious. Such obligations shall survive
the expiration or earlier termination of this Lease.
12.13    NO ESTATE IN LAND. Tenant’s interest hereunder is not subject to levy,
execution and sale and is not assignable except with Landlord’s prior written
consent or as otherwise expressly provided in this Lease.
12.14    NO JOINT VENTURE. Nothing contained in this Lease or any exhibits
hereto shall be deemed or construed to create a partnership or joint venture
between Landlord and Tenant or to create any relationship between them except
the relationship of landlord and tenant.


33



--------------------------------------------------------------------------------





12.15    TIME OF ESSENCE. Time is of the essence of this Lease. However, if a
certain day stated for payment or performance of any obligation of Landlord or
Tenant is a Saturday or Sunday, or a state or federal holiday, the certain day
shall be extended until the end of the next day which is not a Saturday, Sunday
or state or federal holiday.
12.16    JOINT AND SEVERAL LIABILITY. If Tenant comprises more than one person,
corporation, partnership or other entity, the liability hereunder of all such
persons, corporations, partnerships or other entities shall be joint and
several.
12.17    NO LIGHT OR AIR EASEMENT. Any diminution or shutting off of light or
air by any structure which is now or hereafter erected on the Property or upon
property adjacent to the Property shall not affect this Lease or impose any
liability on Landlord.
12.18    ENTIRE LEASE. It is expressly agreed by Tenant, as a material
consideration for the execution of this Lease, that this Lease, with the
specific references to written extrinsic documents, is the entire agreement of
the parties; that there are, and were, no representations, warranties,
understandings, stipulations, agreements or promises pertaining to this Lease or
the expressly mentioned written extrinsic documents not incorporated in writing
in this Lease. This Lease may not be altered, waived, amended or extended except
by an instrument in writing executed and delivered by Landlord and Tenant in the
same manner as the execution and delivery of this Lease. Landlord and Tenant
expressly agree that there are and shall be no implied warranties of
merchantability, habitability, fitness for a particular purpose or of any other
kind arising out of this Lease and there are no warranties which extend beyond
those expressly set forth in this Lease.
12.19    SPECIAL STIPULATIONS, EXHIBITS AND SUMMARY OF LEASE PROVISION. The
content of each and every provision of the special stipulations (if any)
attached hereto is incorporated into this Lease as fully as if set forth in the
body of this Lease. To the extent that such special stipulations conflict or are
inconsistent with any of the foregoing provisions of this Lease, the special
stipulations shall control. The content of each and every exhibit which is
referenced in this Lease is incorporated into this Lease as fully as if set
forth in the body of this Lease. The content of each and every provision of the
Summary which is referenced in this Lease is incorporated into this Lease as
fully as if set forth in the body of this Lease.
12.20    CONDITIONS PRECEDENT.
(a)    The parties’ obligations under this Lease are expressly contingent upon
satisfaction of the following conditions (the “Conditions Precedent”):
(i)    Landlord obtaining equity and debt financing to acquire the Land and
construct the Phase 1 Improvements on terms satisfactory to Landlord, which
terms shall provide for a construction loan of not less than seventy percent
(70%) of the Project Costs, as set forth in the Final Budget;
(ii)    Tenant’s delivery to Landlord or an Affiliate of Landlord selected by
Landlord of (A) an assignment of the Purchase Agreement, (B) a certification
from Tenant that represents that there are no defaults under the Purchase
Agreement and the Purchase Agreement


34



--------------------------------------------------------------------------------





has not been assigned to any other party, and (C) documentation satisfactory to
Landlord that all diligence materials related to the Land, this Lease, and the
Phase 1 Improvements has been certified to and assigned to Landlord or such
Affiliate of Landlord;
(iii)    Receipt of the Approvals (as defined under the Purchase Agreement) and
Landlord’s and Tenant’s written approval prior to expiration of the Inspection
Period (as defined under the Purchase Agreement) of the due diligence materials
to be provided by Seller under the Purchase Agreement;
(iv)    Landlord’s acquisition of the Land in accordance with, and subject to,
the express terms of the Purchase Agreement;
(v)    Tenant’s written approval of the Final Budget; and
(vi)    approval by Landlord and Tenant, which approval neither Landlord nor
Tenant may unreasonably withhold, condition or delay, of the form of the
Declaration to be recorded contemporaneously with Landlord’s acquisition of the
Land. The Declaration shall provide for, among other things, the following:
(A)    as of the Phase 2 Trigger Date, cross easements for parking and access
over the Property and Phase 2 Property;
(B)    maintenance, repair and replacement of certain common areas to the
Property, including the Phase 2 Property;
(C)    the sharing of costs related to such maintenance, repair and replacement
between the owners of the Property and Phase 2 Property, as applicable, which
costs shall be split pro rata between such owners based on the proportion such
party’s gross acreage bears to the aggregate acreage of the Property and Phase 2
Property;
(D)    reasonable rules and regulations to ensure the Property continues to be
in compliance with all applicable Laws, including any parking and zoning
requirements; and
(E)    the requirement that each improved parcel provide parking of not less
than 4 parking spaces per 1,000 square feet of leasable space in improvements
constructed or to be constructed on such parcel.     
(b)    Contemporaneously with the execution of this Lease, Tenant has signed and
delivered in escrow to Chicago Title Insurance Company (the “Title Company”), an
assignment of the Purchase Agreement in form satisfactory to Landlord (the “PSA
Assignment”), which PSA Assignment shall be signed by Tenant on the date hereof
but shall not be effective unless and until the PSA Assignment is released from
escrow. The Title Company shall be authorized to release the PSA Assignment from
escrow on express written notice from Landlord stating that the Conditions
Precedent (other than those set forth in Sections 12.20(a)(ii) and
12.20(a)(iii)) have been satisfied,


35



--------------------------------------------------------------------------------





and both parties have waived (or are deemed to have waived) their right to
terminate the Lease in accordance with Section 12.20(c).
(c)    Each party agrees to use commercially reasonable efforts to satisfy the
Conditions Precedent as soon as reasonably practicable. If the Conditions
Precedent have not been satisfied or otherwise waived in writing by Landlord or
Tenant, as applicable, as of or prior to the Closing Date (as defined under the
Purchase Agreement) (the “Conditions Precedent Outside Date”), then Landlord
shall be entitled to terminate the Lease by written notice to Tenant by 11:59
p.m. eastern time on the date that is five (5) days after the Conditions
Precedent Outside Date, whereupon neither Landlord nor Tenant nor any third
party shall have any further rights, duties or liabilities under the Lease,
except Tenant shall promptly reimburse Landlord for all reasonable expenses
actually incurred in accordance with the Preliminary Budget or, if complete, the
Final Budget under the Work Agreement by Landlord in connection with this Lease
if the conditions set forth in Sections 12.20(a)(ii), 12.20(a)(v) or Tenant’s
approvals under Section 12.20(a)(iii) or Section 12.20(a)(vi) were not satisfied
or waived in writing by Tenant as of the Conditions Precedent Outside Date. If
Sections 12.20(a)(i), 12.20(a)(iv), or Landlord’s approvals under Section
12.20(a)(iii) or Section 12.20(a)(vi) have not been satisfied or otherwise
waived in writing by Landlord on or before the Conditions Precedent Outside
Date, then Tenant shall be entitled to terminate the Lease by written notice to
Landlord by 11:59 p.m. eastern time on the date that is five (5) days after the
Conditions Precedent Outside Date, whereupon neither Landlord nor Tenant nor any
third party shall have any further rights, duties or liabilities under the
Lease. If this Lease is terminated pursuant to this Section, Landlord shall
instruct the Title Company to return the PSA Assignment to Tenant or, if the PSA
Assignment has been released from Escrow, Landlord shall assign the Purchase
Agreement to Tenant or its designee, unless Tenant consents in writing to the
termination of the Purchase Agreement.
12.21    NO MERGER OF TITLE. There shall be no merger of this Lease nor of the
leasehold estate created hereby with the fee estate in or ownership of the
Premises by reason of the fact that the same entity may acquire or hold or own
(i) this Lease or such leasehold estate or any interest therein and (ii) the fee
estate or ownership of any of the Premises or any interest therein. No such
merger shall occur unless and until all entities having any interest in (x) this
Lease or such leasehold estate and (y) the fee estate in the Premises including,
without limitation, any lender’s interest therein, shall join in a written,
recorded instrument effecting such merger.
12.22    FINANCIAL STATEMENTS. If Tenant’s financial statements are not publicly
available online at no cost to Landlord, then within 10 days after written
request by Landlord (but not more than twice during any 12-month period), Tenant
shall furnish to Landlord, Landlord’s mortgagee, prospective mortgagee or
purchaser, reasonably requested financial information, including without
limitation, annual, audited financial statements for the most recently concluded
fiscal year, and financial statements for the most recently ended fiscal
quarter. All such financial statements shall be certified to Landlord as being
true and correct in all material respects. Such certification may be made by an
independent certified public accounting firm or by an authorized officer of
Tenant. In connection therewith and upon Tenant’s request, Landlord and Tenant
shall execute a commercially reasonable confidentiality agreement on Landlord’s
form therefor.


36



--------------------------------------------------------------------------------





ARTICLE 13

PHASE 2
13.1    PHASE 2 NOTICE. Tenant shall have the right to proceed with Phase 2 in
accordance with the terms of this ARTICLE 13, provided (i) Tenant provides
written notice thereof to Landlord prior to the date three (3) years prior to
the end of the then current Term, including any Renewal Terms exercised by
Tenant (the “Phase 2 Notice”), which Phase 2 Notice shall set forth the size and
major details of the office-building(s) Tenant desires to be built on the Phase
2 Property; and (ii) Tenant shall not be in default (beyond any applicable
notice and cure period) under the Lease as of the date such written notice is
delivered.
13.2    PHASE 2 FINANCING NOTICE. Within sixty (60) days after Landlord’s
receipt of the Phase 2 Notice (the “Phase 2 Exercise Deadline”), Landlord shall
deliver written notice to Tenant stating whether it has obtained sufficient
commitments for equity and debt financing to construct Phase 2 for Tenant (the
“Holder Phase 2 Financing Notice”).
13.3    PHASE 2 DEVELOPED BY LANDLORD.
(a)    Provided Landlord timely delivers the Holder Phase 2 Financing Notice,
then within twenty-five (25) Business Days after Landlord’s delivery of the
Holder Phase 2 Financing Notice, Landlord or, at Landlord’s election, an
Affiliate of Landlord, and Tenant, shall enter into the lease for the Phase 2
Property (the “Phase 2 Lease”). The Phase 2 Lease shall be in the same form as
this Lease, provided (A) the rent factor for the Phase 2 Lease shall be equal to
the interest rate in effect for the 10-year Treasury Note as of the date of the
closing of the construction loan for Phase 2 plus 600 basis points, and (B) the
parties’ obligations under the Phase 2 Lease shall be conditioned only upon the
following:
(i)    Tenant’s approval, which approval Tenant may not unreasonably withhold,
condition or delay, of a final budget for Phase 2, as established in accordance
with Section 13.3(b);
(ii)    Landlord obtaining equity and debt financing to construct Phase 2 on
terms reasonably satisfactory to Landlord, which terms shall provide for a
construction loan of not less than seventy (70%) of the Project Costs (as
defined in the Phase 2 Lease); and
(iii)    approval by Landlord’s lender holding a mortgage over the Phase 2
Property.
(b)    If Landlord timely delivers the Holder Phase 2 Financing Notice, Landlord
shall use reasonable efforts to deliver a preliminary budget (the “Phase 2
Preliminary Budget”) for Phase 2 within ninety (90) days after delivery of the
Holder Phase 2 Financing Notice. If Landlord fails to deliver such Phase 2
Preliminary Budget within the stated time frame, Tenant’s sole remedy
(notwithstanding any provision herein to the contrary) shall be to terminate
Landlord’s right to develop Phase 2 by delivering written notice thereof to
Landlord at any time prior to Landlord’s delivery of the Phase 2 Preliminary
Budget. Landlord and Tenant shall use commercially


37



--------------------------------------------------------------------------------





reasonable efforts to agree on the final budget for Phase 2 within sixty (60)
days after Landlord’s delivery to Tenant of the Phase 2 Preliminary Budget (the
“Outside Phase 2 Final Budget Date”). If the parties cannot agree on a final
budget for Phase 2 by the Outside Phase 2 Final Budget Date, or if Landlord has
not satisfied or waived the conditions set forth in Section 13.3(a)(ii) or
Section 13.3(a)(ii) by the Outside Phase 2 Final Budget Date, then either party
may terminate the Phase 2 Lease by written notice to the other party.
13.4    PHASE 2 DEVELOPED BY TENANT.
(a)    If Landlord fails to timely deliver the Holder Phase 2 Financing Notice,
the Phase 2 Lease is terminated in accordance with Section 13.3 or Landlord does
not develop Phase 2 for any other reason, then Tenant may purchase the Phase 2
Property from Landlord on the following terms and conditions:
(i)    Tenant delivers Landlord written notice of its intent to purchase the
Phase 2 Property in accordance with this Section 13.4 within six (6) months
after the Phase 2 Exercise Deadline;
(ii)    the purchase price for the Phase 2 Property shall be the difference of
(A) the product of the Phase 2 Acreage and the Phase 1 Per Acre Value (the
“Phase 2 Gross Purchase Price”), and (B) the product of (x) the number of months
between the Commencement Date and the closing of the sale of the Phase 2
Property (rounded up to the nearest whole number), and (y) the Phase 2
Amortization Amount; and
(iii)    Tenant shall be responsible for all deed transfer taxes and closing
costs payable upon the sale of the Phase 2 Property by Landlord, other than
Landlord’s attorneys’ fees.
13.5    MEMORANDUM OF LEASE. Upon execution of this Lease, Tenant and Landlord
shall execute a memorandum of this Lease substantially in the form attached as
Exhibit F, which shall be recorded by Landlord in the real property records for
Berkeley County, South Carolina at the Land Closing.
[Rest of Page Intentionally Left Blank; Signatures Continue on Following Page]


38



--------------------------------------------------------------------------------






ARTICLE 14

SIGNATURES
IN WITNESS WHEREOF, the parties hereto have caused this Lease to be executed
under seal, effective as of the date set forth below.
 
LANDLORD
 
TENANT
 
 
HPBB1, LLC, a Georgia limited liability company
 
BLACKBAUD, INC., a Delaware corporation
 
 
 
 
 
 
 
By:
/s/ John R. Holder
 
By:
/s/ Michael Gianoni
 
 
Printed Name:
John R. Holder
 
Printed Name:
Michael Gianoni
 
 
Its:
Managing Member
 
Its:
President and Chief Executive Officer
 
 
[SEAL]
 
[CORPORATE SEAL]
 
 
Witness:
/s/ Emily Nixon
 
Witness:
/s/ Jon W. Olson
 
 
Date:
May 16, 2016
 
Date:
May 16, 2016
 







Signature Page to Lease Agreement

